Exhibit 10.20

STOCK PURCHASE AGREEMENT

by and among

CACI INTERNATIONAL INC

CACI, INC. – FEDERAL

THE WEXFORD GROUP INTERNATIONAL, INC.

and

THE STOCKHOLDERS OF THE WEXFORD GROUP INTERNATIONAL, INC.

Effective: May 30, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1    DEFINITIONS    1 1.1      Certain Matters of Construction    1
1.2      Cross References    2 1.3      Certain Definitions    3 ARTICLE 2   
THE PURCHASE AND SALE OF SHARES    8 2.1      Purchase of the Shares from the
Stockholders    8 2.2      Purchase Price    8    2.2.1      The Aggregate
Purchase Price    8   

2.2.2      The Purchase Price Paid at the Closing

   8   

2.2.3      The Escrowed Portion of the Purchase Price

   8 2.3      Additional Actions    9 2.4      Non-ESOP Stockholders’
Representative    9   

2.4.1      Appointment

   9   

2.4.2      Successor Representative

   10   

2.4.3      Death, Incapacity or Termination of a Non-ESOP Stockholder

   10   

2.4.4      Notices

   10   

2.4.5      Indemnity

   10 2.5      ESOP Stockholder’s Representative    11   

2.5.1      Appointment

   11   

2.5.2      Successor Representative

   11   

2.5.3      Notices

   11   

2.5.4      Indemnity

   12 2.6      Net Assets Adjustment to Purchase Price    12   

2.6.1      Preparation of Closing Balance Sheet

   12   

2.6.2      Review of Closing Balance Sheet

   12   

2.6.3      Disputes

   12   

2.6.4      Final Closing Balance Sheet

   13   

2.6.5      Adjustments to the Purchase Price

   13 ARTICLE 3    REPRESENTATIONS AND WARRANTIES OF WGI AND THE STOCKHOLDERS   
13 3.1      Corporate Status of WGI    14 3.2      Capital Stock    14   
3.2.1      Authorized Stock of WGI    14    3.2.2      Options and Convertible
Securities of WGI    14 3.3      Subsidiaries    14 3.4      Authority for
Agreement; Noncontravention    14    3.4.1      Authority    14    3.4.2      No
Conflict    15

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   3.5      Financial Statements    15   3.6      Absence of
Material Adverse Changes    16   3.7      Absence of Undisclosed Liabilities   
16   3.8      Compliance with Applicable Law, Charter and By-Laws    16   3.9  
   Litigation and Audits    16   3.10    Tax Matters    17     
3.10.1      Filing of Returns    17     

3.10.2      Payment of Taxes

   17      3.10.3      Assessments or Disputes    17      3.10.4      Waiver of
Statute of Limitations    17      3.10.5      Tax Returns and Tax Sharing
Agreements    17      3.10.6      Unpaid Taxes    18      3.10.7      Unclaimed
Property    18      3.10.8      No Changes in Accounting, Closing Agreement,
Installment Sale    18      3.10.9      Transactions    18      3.10.10    S
Corporation    19      3.10.11    Built-In Gain    19      3.10.12    Limited
NOLs    19      3.10.13    Gain Recognition Agreements    19     
3.10.14    Joint Ventures, Partnerships, etc    19      3.10.15    Foreign
Permanent Establishments    19   3.11    Employee Benefit Plans    19     

3.11.1      List of Plans

   19      3.11.2      Code Section 409A    20      3.11.3      ERISA    20     
3.11.4      Plan Determinations    21      3.11.5      Funding    21     
3.11.6      Welfare Plans    22      3.11.7      Effect of Transaction    22  
   3.11.8      Requirements of Code Section 409(p)    23   3.12   
Employment-Related Matters    23     

3.12.1      Labor Relations

   23      3.12.2      Employee List    23      3.12.3      No Foreign Employees
   23      3.12.4      Employee Agreements    23      3.12.5      Independent
Contractors    23      3.12.6      Compliance    24   3.13    Environmental   
24      3.13.1      Environmental Laws    24

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                  Page        3.13.2      Environmental Claims    24       
3.13.3      No Basis for Claims    24        3.13.4      Disclosure of
Information    25        3.13.5      Liens    25     3.14    No Broker’s or
Finder’s Fees    25     3.15    Assets Other Than Real Property    25       

3.15.1      Title

   25        3.15.2      Inventory    25        3.15.3      Accounts Receivable
   25        3.15.4      Condition    25     3.16    Real Property    26       
3.16.1      WGI Real Property    26        3.16.2      WGI Leases    26       
3.16.3      Condition    26     3.17    Agreements, Contracts and Commitments   
26        3.17.1      WGI Agreements    26        3.17.2      Validity    28    
   3.17.3      Third-Party Consents    28     3.18    Intellectual Property   
28        3.18.1      Right to Intellectual Property    28        3.18.2      No
Conflict.    29     3.19    Insurance Contracts    30     3.20    Banking
Relationships    30     3.21    No Contingent Liabilities    30     3.22   
Absence of Certain Relationships    30     3.23    Foreign Corrupt Practices and
Bribes    30     3.24    Government Contracts    31       

3.24.1      Generally

   31        3.24.2      Bids and Awards    31        3.24.3      Compliance
with Law and Regulation and Contractual Terms; Inspection and Certification   
31        3.24.4      Within the Scope    32        3.24.5      Credentials   
32        3.24.6      Disputes, Claims and Litigation    32       
3.24.7      DCAA Audits    33        3.24.8      Sanctions    33       
3.24.9      Terminations    33        3.24.10    Assignments    33       
3.24.11    Property    33

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page    3.24.12    National Security Obligations    34   
3.24.13    No Contingent Fees    34    3.24.14    Certain Inactive Contracts   
34         3.25    Export Compliance    34         3.26    Full Disclosure    34
        3.27    Overlapping Disclosure    34 ARTICLE 4    REPRESENTATIONS AND
WARRANTIES OF PARENT AND FEDERAL    34         4.1      Corporate Status of
Parent and Federal    34         4.2      Authority for Agreement;
Noncontravention    34   

4.2.1     Authority of Parent

   34    4.2.2     No Conflict    35         4.3      Financial Capability    35
        4.4      Sophisticated Investor    35         4.5      No Broker’s or
Finder’s Fees    36 ARTICLE 5    CONDUCT OF BUSINESS PRIOR TO THE CLOSING DATE
   36         5.1      Conduct of WGI’s Business    36   

5.1.1      Ordinary Course

   36   

5.1.2      Actions Requiring Parent’s Consent

   36         5.2      Forbearances of Parent and Federal    38   

5.2.1      Adverse Actions

   38   

5.2.2      Commitments

   38 ARTICLE 6    ADDITIONAL AGREEMENTS    39         6.1      Expenses    39
  

6.1.1      General

   39   

6.1.2      Certain Expenses

   39   

6.1.3      HSR Filing Fee

   39   

6.1.4      Uncovered Expenses

   39         6.2      Indemnification    39   

6.2.1      By Parent

   39   

6.2.2      By Stockholders and Shadow Stockholders

   40   

6.2.3      Procedure for Third-Party Claims

   40   

6.2.4      Procedure for Direct Claims

   42   

6.2.5      Calculation of Amount of Claims and Losses

   42   

6.2.6      Limitations on Rights of Parent Indemnitees

   43   

6.2.7      Limitations on Rights of Stockholders Indemnitees

   44   

6.2.8      Limitation on Rights Against WGI

   44

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   

6.2.9      Adjustment to Purchase Price

   44   

6.2.10    Escrow

   44   

6.2.11    Duty to Mitigate

   45   

6.2.12    Exclusive Remedy

   45   

6.2.13    Subrogation

   46   

6.2.14    Effect of Notice

   46   

6.2.15    Bad Faith Estimate of Loss

   46 6.3      Access and Information    46 6.4      Public Disclosure    46
6.5      Further Assurances    47   

6.5.1      Generally

   47   

6.5.2      Novation of Contracts

   47 6.6      Certain Tax Matters    47   

6.6.1      Tax Periods Ending on or Before the Closing Date

   47   

6.6.2      Tax Periods Beginning Before and Ending After the Closing Date

   47   

6.6.3      Cooperation on Tax Matters

   48   

6.6.4      Tax Sharing Agreements

   49   

6.6.5      Certain Taxes

   49   

6.6.6      Indemnification and Tax Contests

   49   

6.6.7      S Corporation Status

   49   

6.6.8      338(h)(10) Election

   49   

6.6.9      Allocation of Purchase Price

   50 6.7      Resignations    50 6.8      Antitrust Filings    50 6.9     
Supplemental Schedules    51 6.10    Stockholders’ Post-Closing Obligation    51
6.11    Termination of 401(k) Plan    51 6.12    Termination of ESOP    52 6.13
   Directors and Officers    52   

6.13.1      Indemnification by Parent

   52   

6.13.2      Insurance

   53 6.14    Payment of ESOP Loans    53 ARTICLE 7    CONDITIONS PRECEDENT   
53 7.1      Conditions Precedent to the Obligations of Each Party    53   

7.1.1      No Illegality

   53   

7.1.2      HSR Act

   53   

7.1.3      Government Consents

   54   

7.1.4      No Injunction

   54

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   

7.1.5      Escrow Agreement

   54   

7.1.6      Flow of Funds Memorandum

   54         7.2      Conditions Precedent to Obligation of Parent and Federal
to Consummate the Transaction    54   

7.2.1      Representations and Warranties

   54   

7.2.2      Agreements and Covenants

   54   

7.2.3      Legal Opinion

   55   

7.2.4      Closing Documents

   55   

7.2.5      Third Party Consents

   55   

7.2.6      No Severance Obligations

   55   

7.2.7      Updated Employee List

   55   

7.2.8      Consulting, Non-Compete, Non-Solicitation, and Non-Disturbance
Agreement

   55   

7.2.9      Employment Offers

   55   

7.2.10    Updated Independent Contractor List

   56   

7.2.11    Independent Contractors

   56   

7.2.12    Material Adverse Effect

   56   

7.2.13    No Outstanding Options, Warrants, etc

   56   

7.2.14    Resignation of Officers and Directors

   56   

7.2.15    Termination of Credit Facilities

   56   

7.2.16    Release of Liens

   56   

7.2.17    Certificate as to Certain Tax Matters

   56   

7.2.18    IRS Form 8023

   57   

7.2.19    ESOP

   57   

7.2.20    Shadow Stockholder Releases

   57 7.3      Conditions to Obligations of WGI and the Stockholders to
Consummate the Transaction    57   

7.3.1      Representations and Warranties

   57   

7.3.2      Agreements and Covenants

   58   

7.3.3      Closing Documents

   58   

7.3.4      Payment of Purchase Price

   58   

7.3.5      Employment or Severance Arrangements

   58 ARTICLE 8    SURVIVAL OF REPRESENTATIONS    59 8.1      WGI’s and the
Stockholders’ Representations    59 8.2      Covenants    59 ARTICLE 9    OTHER
PROVISIONS    59 9.1      Termination    59   

9.1.1      Termination Events

   59   

9.1.2      Procedure and Effect of Termination

   60

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

          Page         9.2      Notices    60 9.3      Disclosure Schedules   
62 9.4      Effect of Waiver of Consent    62 9.5      Entire Agreement    62
9.6      Amendment    62 9.7      Assignability    62 9.8      Parties in
Interest; Limitation on Rights of Others    63 9.9      No Other Duties    63
9.10    Validity    63 9.11    Time of Essence    63 9.12    Specific
Performance    63 9.13    Governing Law; Venue    63 9.14    Waiver of Jury
Trial    63 9.15    Counterparts    64

 

vii



--------------------------------------------------------------------------------

Exhibit 10.20

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT is made as of May 30, 2007 (the “Agreement”), by
and among (i) CACI International Inc, a Delaware corporation (“Parent”),
(ii) CACI, INC. – FEDERAL, a Delaware corporation and wholly-owned subsidiary of
Parent (“Federal”), (iii) The Wexford Group International, Inc., a Delaware
corporation (“WGI”), (iv) the holders of all of the outstanding shares of stock
of WGI, which are listed on Schedule 3.2 hereto (each a “Stockholder” and
collectively, the “Stockholders”), (v) William H. Reno in his capacity as the
Non-ESOP Stockholders’ Representative (as defined in Section 2.4.1), and
(vi) Bryan Stanford in his capacity as the ESOP Stockholder’s Representative (as
defined in Section 2.5.1).

WITNESSETH

WHEREAS, the Stockholders own all of the issued and outstanding shares of common
stock, $0.01 par value per share, of WGI (the “WGI Common Stock”);

WHEREAS, at the closing of the transactions contemplated by this Agreement, the
Stockholders desire to sell all of their shares of WGI Common Stock (the
“Shares”) and Federal desires to purchase all (but not less than all) of the
Shares (the “Transaction”); and

WHEREAS, Parent, Federal, the Stockholders and WGI desire to make certain
representations and warranties and other agreements in connection with the
Transaction;

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:

Article 1 Definitions

1.1    Certain Matters of Construction. A reference to an article, section,
exhibit or schedule shall mean an Article of, a Section in, or Exhibit or
Schedule to, this Agreement unless otherwise expressly stated. The titles and
headings herein are for reference purposes only and shall not in any manner
limit the construction of this Agreement, which shall be considered as a whole.
The words “include,” “includes” and “including” when used herein shall be deemed
in each case to be followed by the words “without limitation.” All terms defined
in this Agreement shall have the defined meanings when used in any certificate
or other document made or delivered pursuant hereto unless otherwise defined
therein. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms. Any agreement, instrument,
law or regulation defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or law or
regulation as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
laws and regulations) by succession of comparable successor laws or regulations
and references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.

 



--------------------------------------------------------------------------------

1.2    Cross References. The following terms defined elsewhere in this Agreement
in the Sections set forth below shall have the respective meanings therein
defined:

 

Term

  

Definition

338 Forms

   Section 6.6.9

338(h)(10) Election

   Section 6.6.8

ADSP

   Section 6.6.9

Agreement

   Preamble

Allocation Schedule

   Section 6.6.9

Allocations

   Section 6.6.9

Antitrust Filings

   Section 6.8

Auditor

   Section 2.6.3

Closing

   Section 2.1

Closing Balance Sheet

   Section 2.6.1

Closing Date

   Section 2.1

Direct Claim Notice

   Section 6.2.4(a)

Direct Claim Notice Period

   Section 6.2.4(a)

Direct Payment

   Section 2.2.2

Employee List

   Section 3.12.2

Encumbrances

   Section 3.15.1

Escrow Account or Accounts

   Section 2.2.3

Escrow Agent

   Section 2.2.3

Escrow Agreement

   Section 2.2.3

Escrow Payment

   Section 2.2.3

ESOP Stockholder’s Representative

   Section 2.5.1

Expenses

   Section 6.1.1

FAR

   Section 3.24.3

Federal

   Preamble

Final Closing Balance Sheet

   Section 2.6.4

Final Escrow Distribution

   Section 6.2.10(b)

Fully Diluted Per Share Closing Purchase Price

   Section 2.2.2(a)

GAAP

   Section 2.6.1

Governmental Entity

   Section 3.4.2

Indemnified Persons

   Section 6.13.1

Independent Contractor List

   Section 3.12.5

Initial Escrow Distribution

   Section 6.2.10(a)

Initial Escrow Distribution Date

   Section 6.2.10(a)

Insurance Amount

   Section 6.13.2

Key Person Non-Compete Agreement

   Section 7.2.8(b)

Material Contracts

   Section 3.17.1

Non-ESOP Stockholders’ Representative

   Section 2.4.1

Objection

   Section 2.6.2

Parent

   Preamble

Parent Indemnitees

   Section 6.2.2(a)

Permits

   Section 3.8

Post Closing Tax Period

   Section 6.6.2(b)(i)

 

2



--------------------------------------------------------------------------------

Pre-Closing Tax Period

   Section 6.6.2(a)

Purchase Price

   Section 2.2.1

Shadow Stockholder or Shadow Stockholders

   Section 3.11.8

Shadow Stockholder Releases

   Section 7.2.18

Shares

   Recitals

Special Account

   Section 6.12

Stockholder or Stockholders

   Preamble

Stockholder Indemnitees

   Section 6.2.1(a)

Stockholder Consulting Agreement

   Section 7.2.8(a)

Straddle Period or Straddle Periods

   Section 6.6.2(a)

Survival Date

   Section 8.1

Surviving Representations

   Section 8.1(b)

Transaction

   Recitals

Welfare Plan

   Section 3.11.6

WGI

   Preamble

WGI Balance Sheet

   Section 3.5

WGI Common Stock

   Recitals

WGI Financial Statements

   Section 3.5

WGI Government Contract

   Section 3.24.1

WGI Insurance Contracts

   Section 3.19

WGI Plans

   Section 3.11.1

WGI Proprietary Rights

   Section 3.18.1

1.3    Certain Definitions. As used herein, the following terms shall have the
following meanings:

Affiliate: with respect to any Person, any Person which, directly or indirectly,
controls, is controlled by, or is under common control with, such Person.

Affiliated Group: any affiliated group within the meaning of Code section
1504(a).

Business Day: any day other than a Saturday, Sunday, or any Federal or
Commonwealth of Virginia holiday. If any period expires on a day that is not a
Business Day or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day that is not a Business Day, such
period shall expire or such event or condition shall occur or be fulfilled, as
the case may be, on the next succeeding Business Day.

COBRA: Section 4980B of the Code, Part 6 of Subtitle B of Title I of ERISA and
any similar state law.

Code: the United States Internal Revenue Code of 1986, as amended from time to
time.

Commercial Software: packaged commercial software programs generally available
to the public through retail dealers in computer software or directly from the
manufacturer which have been licensed to WGI and which are used in WGI’s
business but are in no way a component of or incorporated in or specifically
required to develop any of WGI’s products and related trademarks and technology.

 

3



--------------------------------------------------------------------------------

Commercially Reasonable Efforts: the efforts that a prudent business person
desirous of achieving a result would use under similar circumstances to
efficiently and expeditiously achieve that result, taking into account the
potential benefits of achieving that result and the potential costs and risks of
taking such actions.

Control: (including with correlative meaning, controlled by and under common
control with): as used with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

Direct Claim and Direct Claims: any claim or claims (other than Third Party
Claims) by an Indemnified Party against an Indemnifying Party for which the
Indemnified Party may seek indemnification under this Agreement.

Environmental Claim: any actual notice alleging potential liability (including,
without limitation, potential liability for investigatory costs, cleanup costs,
response or remediation costs, natural resources damages, property damages,
personal injuries, fines or penalties) arising out of, based on or resulting
from (a) the presence, or release of any Materials of Environmental Concern at
any location, or (b) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.

Environmental Laws: any Legal Requirement relating to the protection of public
health, safety or the environment.

Equity Holders’ Pro Rata Percentage: with respect to any (a) holder of WGI
Common Stock, the percentage equivalent of the fraction, the numerator of which
shall be the number of shares of WGI Common Stock held by each holder
immediately prior to the Closing and the denominator of which shall be the total
number of Fully Diluted Shares and (b) any holder of WGI Shadow Stock Units, the
percentage equivalent of the fraction, the numerator of which shall be the
number of WGI Shadow Stock Units held by each holder immediately prior to the
Closing and the denominator of which shall be the total number of Fully Diluted
Shares.

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

ERISA Affiliate: any Person at any relevant time considered a single employer
under Code Section 414 with WGI or any Subsidiary; or any member of a controlled
group of corporations, group of trades or businesses under common control or
affiliated service group that includes WGI or any Subsidiary (as defined for
purposes of Section 414(b), (c) and (m) of the Code).

ESOP: The Wexford Group International, Inc. Employee Stock Ownership Plan (Plan
#002) and its related trust, originally effective January 1, 2005.

Exchange Act: the Securities Exchange Act of 1934, as amended.

Flow of Funds Memorandum: a memorandum that sets forth the distribution of the
Purchase Price and other payments in connection with the Transaction, which
shall be agreed to by Parent and the Stockholders’ Representatives.

 

4



--------------------------------------------------------------------------------

Fully Diluted Shares: the sum of the number of shares of WGI Common Stock
outstanding immediately prior to the Closing plus the number of WGI Shadow Stock
Units outstanding immediately prior to the Closing.

Government Contract: any prime contract, purchase order, delivery order or task
order with the United States Government and any contract, purchase order,
delivery order or task order with a prime contractor or higher-tier
subcontractor under a prime contract, purchase order, delivery order or task
order with the United States Government.

Indemnified Party: a party that has the right under Section 6.2 to seek
indemnification from an Indemnifying Party.

Indemnifying Party: a party that has the obligation under Section 6.2 to
indemnify an Indemnified Party.

HSR Act: the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

Knowledge of WGI: shall mean the actual, current knowledge of William H. Reno,
Hank L. Kinnison, Janice M. Lynch, Paul Roche, Bryan Stanford, Randy Sullivan
and John N. Turner.

Legal Requirement: any federal, state, local, municipal, foreign or other law,
statute, constitution, resolution, ordinance, code, order, edict, decree, rule,
regulation, ruling or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Entity or any principle of common law.

Letter of Intent: the letter dated April 3, 2007, from Thomas Mutryn, Executive
Vice President, Acting Chief Financial Officer and Treasurer of Parent, to
William H. Reno, President and CEO of WGI, expressing the companies’ intention
to effect the stock purchase and related transactions, subject to execution of
this Agreement and other matters.

Liability: any liability or obligation, known or unknown, asserted or
unasserted, accrued or unaccrued, absolute or contingent, liquidated or
unliquidated, or otherwise, and whether due or to become due, including any
liability for Taxes.

Losses: the amount of any actual damages, liabilities, obligations,
deficiencies, losses (including without limitation any actual diminution in
value), expenditures, costs or expenses (including without limitation reasonable
attorneys’ fees and disbursements).

Materials of Environmental Concern: petroleum and its by-products and any and
all other substances or constituents to the extent that they are regulated by,
or form the basis of liability under, any Environmental Law.

Net Assets: total assets of WGI less total liabilities of WGI as of the Closing
Date and as set forth on the Final Closing Balance Sheet, each as determined in
accordance with GAAP applied consistently with WGI’s past practices and Exhibit
A.

Net Assets Adjustment: the number (positive or negative) calculated on the basis
of the Net Assets, which is determined as follows:

 

5



--------------------------------------------------------------------------------

(i)    if the Net Assets are greater than $10,000,000, then the Net Assets
Adjustment is a positive number equal to such excess;

(ii)    if the Net Assets equal $10,000,000, then the Net Assets Adjustment is
zero; and

(iii)    if the Net Assets are less than $10,000,000, then the Net Assets
Adjustment is a negative number equal to such deficit.

Non-ESOP Stockholders: the Stockholders other than the ESOP.

Permitted Encumbrances: (a) liens for current taxes and other statutory liens
and trusts not yet due and payable or that are being contested in good faith,
(b) liens incurred in the ordinary course of business, such as carriers’,
warehousemen’s, landlords’ and mechanics’ liens and other similar liens arising
in the ordinary course of business, (c) liens on personal property leased under
operating leases, (d) liens, pledges or deposits incurred or made in connection
with workmen’s compensation, unemployment insurance and other social security
benefits, or securing the performance of bids, tenders, leases, contracts (other
than for the repayment of borrowed money), statutory obligations, progress
payments, surety and appeal bonds and other obligations of like nature, in each
case incurred in the ordinary course of business, (e) pledges of or liens on
manufactured products as security for any drafts or bills of exchange drawn in
connection with the importation of such manufactured products in the ordinary
course of business, (f) liens under Article 2 of the Uniform Commercial Code
that are special property interests in goods identified as goods to which a
contract refers, (g) liens under Article 9 of the Uniform Commercial Code that
are purchase money security interests, and (h) such imperfections or minor
defects of title, easements, rights-of-way and other similar restrictions (if
any) as are insubstantial in character, amount or extent, do not materially
detract from the value or interfere with the present or proposed use of the
properties or assets of the party subject thereto or affected thereby, and do
not otherwise adversely affect or impair the business or operations of such
party.

Person: an individual, a corporation, an association, a partnership, an estate,
a trust or any other entity or organization.

SEC: the United States Securities and Exchange Commission, or any Governmental
Entity succeeding to its functions.

Securities Act: the Securities Act of 1933, as amended.

Security Interest: any mortgage, pledge, lien, encumbrance, charge, or other
security interest, other than (a) mechanic’s, materialman’s, and similar liens,
(b) liens for Taxes not yet due and payable, (c) purchase money liens and liens
securing rental payments under capital lease arrangements, and (d) other liens
arising in the ordinary course of business consistent with past custom and
practice (including with respect to quantity and frequency) and not incurred in
connection with the borrowing of money.

Stockholders’ Representatives: the Non-ESOP Stockholders’ Representative and the
ESOP Stockholder’s Representative.

 

6



--------------------------------------------------------------------------------

Subsidiary: any corporation, association, or other business entity a majority
(by number of votes on the election of directors or persons holding positions
with similar responsibilities) of the shares of capital stock (or other voting
interests) of which is owned directly or indirectly by WGI.

Tax: any federal, state, local, or foreign income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental (including taxes under Code section 59A), customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.

Tax Return: any return, declaration, report, claim for refund, or information
return or statement relating to Taxes, including any schedule or attachment
thereto, and including any amendment thereof.

Third-Party Claims: a claim made by an Indemnified Party against an Indemnifying
Party in connection with any third party litigation, arbitration, action, suit,
proceeding, claim or demand made upon the Indemnified Party for which the
Indemnified Party may seek indemnification from the Indemnifying Party under the
terms of this Agreement.

Treasury Regulation: a regulation promulgated by the United States Treasury
Department under one or more provisions of the Code.

Trust: The Reno Family Dynasty Trust, established on April 4, 2007.

WGI 401(k) Plan: The Wexford Group International Retirement Plan (Plan #001),
formerly named Wexford Group International, Inc. 401(k) Profit Sharing Plan &
Trust, originally effective September 1, 1999.

WGI Leases: each lease, sublease, license or other agreement under which WGI
uses, occupies or has the right to occupy any real property or interest therein.

WGI Material Adverse Effect: means any effect that is material and adverse to
the financial condition, results of operations, prospects or the economic
aspects of the business of WGI; provided, however, that WGI Material Adverse
Effect shall not be deemed to include the impact of (a) changes in laws of
general applicability or interpretations thereof by governmental authorities,
(b) changes in GAAP or regulatory accounting requirements, (c) changes in
general economic or market conditions, (d) any public announcement of this
Agreement in accordance with Section 6.2 of this Agreement or (e) the effects of
any action or omission taken with the prior written consent of Parent or Federal
or as otherwise required by this Agreement.

WGI Shadow Stock Units: Shadow Stock Units as defined in WGI’s 2006 Long Term
Shadow Stock Units Incentive Plan.

 

7



--------------------------------------------------------------------------------

Article 2

The Purchase and Sale of Shares

2.1    Purchase of the Shares from the Stockholders. Subject to and upon the
terms and conditions of this Agreement, and on the basis of the representations,
warranties, covenants, and agreements herein contained, at the closing of the
transactions contemplated by this Agreement (the “Closing”), the Stockholders
shall sell, transfer, convey or assign and deliver to Federal, and Federal shall
purchase, acquire and accept from the Stockholders, the Shares, free and clear
of any and all liens, claims, encumbrances or rights of any third party. At the
Closing, the Stockholders shall deliver to Federal certificates evidencing the
Shares duly endorsed in blank or with stock powers or other appropriate
instruments of transfer duly executed, with signatures guaranteed. The Closing
shall take place at the offices of Parent in Arlington, Virginia, commencing at
10:00 a.m. local time on June 29, 2007, or on such other date as the parties may
agree after the satisfaction or waiver of all conditions to the obligations of
the parties to consummate the transactions contemplated hereby, but shall be
effective as of June 30, 2007, at 11:59 pm. (the “Closing Date”).

2.2    Purchase Price.

2.2.1    The Aggregate Purchase Price. The aggregate purchase price (the
“Purchase Price”) to be paid by Federal for the Shares shall be One Hundred
Fifteen Million Dollars ($115,000,000), subject to adjustment as provided below
in Section 2.6. All payments of the Purchase Price under this Section 2.2 shall
be made by wire transfer of immediately available funds in accordance with the
Flow of Funds Memorandum, which shall be signed by the Stockholders’
Representatives and Parent and delivered at the Closing.

2.2.2    The Purchase Price Paid at the Closing. The Purchase Price less (i) the
Escrow Payment and (ii) the Expenses of WGI or the Stockholders being paid at
the Closing pursuant to Section 6.1.2 (the “Direct Payment”) shall be paid by
Federal on the Closing Date as follows:

(a)    Federal shall pay to each Stockholder an amount equal to (i) the number
of shares of WGI Common Stock being acquired by Federal at Closing from such
Stockholder multiplied by (ii) the quotient obtained by dividing the Direct
Payment by the total number of Fully Diluted Shares (the “Fully Diluted Per
Share Closing Purchase Price”); and

(b)    Federal shall pay WGI an amount equal to (i) the total number of WGI
Shadow Stock Units being terminated at Closing in connection with the
Transaction multiplied by (ii) the Fully Diluted Per Share Closing Purchase
Price, which amount, less applicable withholding Taxes (which WGI will pay to
the applicable Tax authorities), shall be distributed by WGI to the Shadow
Stockholders, in proportion to their respective Equity Holders’ Pro Rata
Percentages, within three (3) Business Days following the Closing Date.

2.2.3    The Escrowed Portion of the Purchase Price. For the purpose of securing
the Stockholders’ and Shadow Stockholders’ obligations pursuant to Section 6.2
and Federal’s right, if any, to a refund as a result of a Net Assets Adjustment
pursuant to Section 2.6, Twelve Million Five Hundred Thousand Dollars
($12,500,000) of the total Purchase Price (the

 

8



--------------------------------------------------------------------------------

“Escrow Payment”) shall be delivered to PNC Bank NA (the “Escrow Agent”) to be
administered by the Escrow pursuant to an escrow agreement substantially in the
form of Exhibit B (the “Escrow Agreement”), which agreement shall provide for
separate escrow accounts (each an “Escrow Account” and collectively, the “Escrow
Accounts”) to hold William H. Reno’s, the ESOP’s, the Trust’s and the Shadow
Stockholders’ portions of the Escrow Payment and shall provide that the Escrow
Agent shall be the agent of the ESOP’s trustee. The Escrow Payment shall be
released as provided in Sections 2.6 and 6.4.10 and in the Escrow Agreement.

2.3    Additional Actions. If, at any time after the Closing Date, any further
action is necessary or desirable to carry out the purposes of this Agreement or
to vest, perfect or confirm in Federal title to or ownership or possession of
the Shares acquired pursuant to this Agreement, the Stockholders, as well as the
officers and directors of WGI and Federal, are fully authorized in their name
and in the name of their respective corporations or otherwise to take, and upon
request will take, all such Commercially Reasonable Efforts as are lawful and
necessary action to so vest, perfect or confirm in Federal title to or ownership
of the Shares, so long as such action is consistent with this Agreement.

2.4    Non-ESOP Stockholders’ Representative.

2.4.1    Appointment. The Non- ESOP Stockholders hereby appoint William H. Reno
as the true and lawful agent and attorney-in-fact (the “Non-ESOP Stockholders’
Representative”) of the Non-ESOP Stockholders with full power of substitution to
act in the name, place and stead of the Non-ESOP Stockholders with respect to
the surrender of the stock certificates owned by the Non-ESOP Stockholders to
Federal in accordance with the terms and provisions of this Agreement, and to
act on behalf of the Non-ESOP Stockholders in any litigation or arbitration
involving this Agreement, do or refrain from doing all such further acts and
things, and execute all such documents as the Non-ESOP Stockholders’
Representative shall deem necessary or appropriate in connection with the
transactions contemplated by this Agreement, including, without limitation, the
power:

(a)    to act for the Non-ESOP Stockholders with regard to matters pertaining to
indemnification referred to in this Agreement, including the power to compromise
any indemnity claim on behalf of the Non-ESOP Stockholders and to transact
matters of litigation;

(b)    to execute and deliver all ancillary agreements, certificates and
documents that the Non-ESOP Stockholders’ Representative deems necessary or
appropriate in connection with the consummation of the transactions contemplated
by this Agreement;

(c)    to receive funds and give receipts for funds, including in respect of any
adjustments to the Purchase Price;

(d)    to do or refrain from doing any further act or deed on behalf of the
Non-ESOP Stockholders that the Non-ESOP Stockholders’ Representative deems
necessary or appropriate in his sole discretion relating to the subject matter
of this Agreement as fully and completely as the Non-ESOP Stockholders could do
if personally present; and

 

9



--------------------------------------------------------------------------------

(e)    to receive service of process in connection with any claims under this
Agreement.

The appointment of the Non-ESOP Stockholders’ Representative shall be deemed
coupled with an interest and shall be irrevocable, and Parent, Federal and WGI
may conclusively and absolutely rely, without inquiry, upon any action of the
Non-ESOP Stockholders’ Representative in all matters referred to herein.

2.4.2    Successor Representative. If William H. Reno resigns, dies or is
otherwise unable to serve as the Non-ESOP Stockholders’ Representative, the
successor Non-ESOP Stockholders’ Representative shall be designated in writing
by the Non-ESOP Stockholders who held a majority of the WGI Common Stock
immediately prior to the Closing. Any change in the Non-ESOP Stockholders’
Representative shall become effective only upon delivery of a written notice of
such change to Parent.

2.4.3    Death, Incapacity or Termination of a Non-ESOP Stockholder. If any
individual Non-ESOP Stockholders should die or become incapacitated, if any
trust or estate should terminate or if any other such event should occur, any
action taken by the Non-ESOP Stockholders’ Representative pursuant to this
Section 2.4 shall be as valid as if such death or incapacity, termination or
other event had not occurred, regardless of whether or not the Non-ESOP
Stockholders’ Representative or the Surviving Corporation shall have received
notice of such death, incapacity, termination or other event.

2.4.4    Notices. All notices required to be made or delivered by Parent,
Federal or WGI to the Non-ESOP Stockholders shall be made to the Non-ESOP
Stockholders’ Representative for the benefit of the Non-ESOP Stockholders and
shall discharge in full all notice requirements of Parent, Federal or WGI to the
Non-ESOP Stockholders with respect thereto. The Non-ESOP Stockholders hereby
confirm all that the Non-ESOP Stockholders’ Representative shall do or cause to
be done by virtue of his appointment as the Non-ESOP Stockholders’
Representative of the Non-ESOP Stockholders.

2.4.5    Indemnity. The Non-ESOP Stockholders’ Representative shall act for the
Non-ESOP Stockholders on all of the matters set forth in this Agreement in the
manner the Non-ESOP Stockholders’ Representative believes to be in the best
interest of the Non-ESOP Stockholders and consistent with the obligations under
this Agreement, but the Non-ESOP Stockholders’ Representative shall not be
responsible to the Non-ESOP Stockholders for any loss or damages the Non-ESOP
Stockholders may suffer by the performance by the Non-ESOP Stockholders’
Representative of his duties under this Agreement, other than loss or damage
arising from willful violation by the Non-ESOP Stockholders’ Representative of
the law or his duties under this Agreement. The Non-ESOP Stockholders’
Representative and his heirs and personal or legal representatives shall be held
harmless by the Non-ESOP Stockholders from, and indemnified against any loss or
damages arising out of or in connection with the performance of his obligations
in accordance with the provisions of this Agreement, except for any of the
foregoing arising out of the willful violation of the law by the Non-ESOP
Stockholders’ Representative of his duties hereunder. The foregoing indemnity
shall survive the resignation or substitution of the Non-ESOP Stockholders’
Representative.

 

10



--------------------------------------------------------------------------------

2.5    ESOP Stockholder’s Representative.

2.5.1    Appointment. The ESOP hereby appoints Bryan Stanford as its true and
lawful agent and attorney-in-fact (the “ESOP Stockholder’s Representative”) with
full power of substitution to act in the name, place and stead of the ESOP with
respect to the surrender of the stock certificates owned by the ESOP to Federal
in accordance with the terms and provisions of this Agreement, and to act on
behalf of the ESOP in any litigation or arbitration involving this Agreement, do
or refrain from doing all such further acts and things, and execute all such
documents as the ESOP Stockholder’s Representative shall deem necessary or
appropriate in connection with the transactions contemplated by this Agreement,
including, without limitation, the power:

(a)    to act for the ESOP with regard to matters pertaining to indemnification
referred to in this Agreement, including the power to compromise any indemnity
claim on behalf of the ESOP and to transact matters of litigation;

(b)    to execute and deliver all ancillary agreements, certificates and
documents that the ESOP Stockholder’s Representative deems necessary or
appropriate in connection with the consummation of the transactions contemplated
by this Agreement;

(c)    to receive funds and give receipts for funds, including in respect of any
adjustments to the Purchase Price;

(d)    to do or refrain from doing any further act or deed on behalf of the ESOP
that the ESOP Stockholder’s Representative deems necessary or appropriate in his
sole discretion relating to the subject matter of this Agreement as fully and
completely as the ESOP could do if personally present; and

(e)    to receive service of process in connection with any claims under this
Agreement.

The appointment of the ESOP Stockholder’s Representative shall be deemed coupled
with an interest and shall be irrevocable, and Parent, Federal and WGI may
conclusively and absolutely rely, without inquiry, upon any action of the ESOP
Stockholder’s Representative in all matters referred to herein.

2.5.2    Successor Representative. If Bryan Stanford resigns, dies or is
otherwise unable to serve as the ESOP Stockholder’s Representative, the
successor ESOP Stockholder’s Representative shall be designated in writing by
the ESOP. Any change in the ESOP Stockholder’s Representative shall become
effective only upon delivery of a written notice of such change to Parent.

2.5.3    Notices. All notices required to be made or delivered by Parent,
Federal or WGI to the ESOP shall be made to the ESOP Stockholder’s
Representative for the benefit of the ESOP and shall discharge in full all
notice requirements of Parent, Federal or WGI to the ESOP with respect thereto.
The ESOP hereby confirms all that the ESOP Stockholder’s Representative shall do
or cause to be done by virtue of his appointment as the ESOP Stockholder’s
Representative of the ESOP.

 

11



--------------------------------------------------------------------------------

2.5.4    Indemnity. The ESOP Stockholder’s Representative shall act for the ESOP
on all of the matters set forth in this Agreement in the manner the ESOP
Stockholder’s Representative believes to be in the best interest of the ESOP and
consistent with the obligations under this Agreement, but the ESOP Stockholder’s
Representative shall not be responsible to the ESOP for any loss or damages the
ESOP may suffer by the performance by the ESOP Stockholder’s Representative of
his duties under this Agreement, other than loss or damage arising from willful
violation of the law by the ESOP Stockholder’s Representative of his duties
under this Agreement. The ESOP Stockholder’s Representative and his heirs and
personal or legal representatives shall be held harmless by the ESOP from, and
indemnified against any loss or damages arising out of or in connection with the
performance of his obligations in accordance with the provisions of this
Agreement, except for any of the foregoing arising out of the willful violation
by the ESOP Stockholder’s Representative of the law or his duties hereunder. The
foregoing indemnity shall survive the resignation or substitution of the ESOP
Stockholder’s Representative.

2.6    Net Assets Adjustment to Purchase Price.

2.6.1    Preparation of Closing Balance Sheet. As soon as reasonably practicable
after the Closing Date (but not later than sixty (60) days thereafter), Federal
shall prepare or cause to be prepared and shall deliver to the Stockholders’
Representatives a Closing Balance Sheet for WGI as of the close of business on
the Closing Date (the “Closing Balance Sheet”). The Closing Balance Sheet shall
be prepared in accordance with United States generally accepted accounting
principles (“GAAP”) consistently applied with the past practices of WGI.

2.6.2    Review of Closing Balance Sheet. The Stockholders’ Representatives,
upon receipt of the Closing Balance Sheet, shall (a) review the Closing Balance
Sheet and (b) to the extent the Stockholders’ Representatives may deem necessary
or appropriate, make reasonable inquiry of WGI, Federal and its accountants (if
any are used), relating to the preparation of the Closing Balance Sheet. The
Stockholders’ Representatives and their advisors shall have full and
unobstructed access upon prior written notice and during normal business hours
to the books, papers, work papers, schedules, calculations, and records relating
to the preparation of the Closing Balance Sheet in connection with such inquiry
and the preparation of any objection thereto. The Closing Balance Sheet shall be
binding and conclusive upon, and deemed accepted by, the Stockholders’
Representatives on behalf of the Stockholders unless either of the Stockholders’
Representatives shall have notified Federal in writing of any objections thereto
(the “Objection”) within thirty (30) days after receipt of the Closing Balance
Sheet.

2.6.3    Disputes. In the event of the Objection, Federal shall have twenty
(20) days to review and respond in writing to the Objection, and Federal and the
Stockholders’ Representatives and their respective employees and/or advisors
shall attempt to resolve the differences underlying the Objection within twenty
(20) days following completion of Federal’s review of the Objection. Disputes
between Federal and the Stockholders’ Representatives which cannot be resolved
by them within such 20-day period shall be referred no later than such twentieth
(20th) day for decision to a nationally-recognized independent public accounting
firm mutually selected by the Stockholders’ Representatives and Federal (which
firm shall not be

 

12



--------------------------------------------------------------------------------

either of (a) the independent public accountants of Federal or (b) the
independent public accountants used by WGI prior to the Closing Date) (the
“Auditor”) who shall act as arbitrator and determine, based solely on
presentations by the Stockholders’ Representatives and Federal and only with
respect to the remaining differences so submitted, whether and to what extent,
if any, the Closing Balance Sheet requires adjustment. Federal and the
Representative each agree to execute a reasonable engagement letter proposed by
the Auditor. The Auditor shall deliver its written determination to Federal and
the Stockholders’ Representatives no later than the thirtieth (30th) day after
the remaining differences underlying the Objection are referred to the Auditor,
or such longer period of time as the Auditor determines is necessary. The
Auditor’s determination shall be conclusive and binding upon the parties. The
fees and disbursements of the Auditor shall be allocated equally between Federal
and the Stockholders. Federal and the Stockholders shall make readily available
to the Auditor all relevant information, books and records and any work papers
relating to the Closing Balance Sheet and all other items reasonably requested
by the Auditor, and the Auditor shall be required to maintain the
confidentiality of the information and documents received by the Auditor. In no
event may the Auditor’s resolution of any difference be for an amount which is
outside the range of Federal’s and the Stockholders’ Representatives’
disagreement.

2.6.4    Final Closing Balance Sheet. The Closing Balance Sheet shall become
final and binding upon the parties upon the earlier of (a) the Stockholders’
Representatives’ failure to object thereto within the period permitted under
Section 2.6.2, (b) the agreement between Federal and the Stockholders’
Representatives with respect thereto and (c) the decision by the Auditor with
respect to any disputes under Section 2.6.3. The Closing Balance Sheet, as
adjusted pursuant to the agreement of the parties or decision of the Auditor,
when final and binding is referred to herein as the “Final Closing Balance
Sheet.”

2.6.5    Adjustments to the Purchase Price. As soon as practicable (but not more
than five (5) Business Days) after the date on which the Final Closing Balance
Sheet shall have been determined in accordance with this Section 2.6, (a) if the
Net Assets Adjustment is negative, an amount equal to the absolute value of the
Net Assets Adjustment shall be promptly distributed to Parent out of the funds
held in the Escrow Accounts in proportion to William H. Reno’s, the ESOP’s, the
Trust’s and the Shadow Stockholders’ share (based upon their respective Equity
Holders’ Pro Rata Percentage) of such distribution, which shall constitute an
immediate adjustment of the Purchase Price in such amount, and (b) if the Net
Assets Adjustment is positive, Parent or Federal shall pay to the Non-ESOP
Stockholders and Shadow Stockholders and the escrow agent of an escrow to be set
up by Parent at Closing shall pay to the ESOP Stockholder, based on their Equity
Holders’ Pro Rata Percentage, the amount of the Net Assets Adjustment, which
shall constitute an immediate adjustment of the Purchase Price in such amount.
Any payment to the Shadow Stockholders shall be net of any required Tax
withholdings, which amounts shall be paid by Federal to the appropriate Tax
authorities.

Article 3

Representations and Warranties of WGI and the Stockholders

Except for those representations and warranties expressly set forth in this
Article 3, neither WGI nor any Stockholder makes any representations or
warranties, express or implied, at law or in equity, of any kind or nature
whatsoever concerning the organization, business, assets,

 

13



--------------------------------------------------------------------------------

liabilities and operations of WGI or any other matter, and any such other
representations or warranties are hereby expressly disclaimed in full and for
all time. WGI and each of the Stockholders jointly and severally represent and
warrant to Parent and Federal as follows:

3.1    Corporate Status of WGI. WGI is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, with the
requisite corporate power to own, operate and lease its properties and to carry
on its business as now being conducted. WGI is duly qualified or licensed to do
business as a foreign corporation and is in good standing in all jurisdictions
in which the character of the properties owned or held under lease by it or the
nature of the business transacted by it makes qualification necessary. All
jurisdictions in which WGI is qualified to do business are set forth on Schedule
3.1 hereto.

3.2    Capital Stock.

3.2.1    Authorized Stock of WGI. The authorized capital stock of WGI consists
of 3,000,000 shares of WGI Common Stock, of which 2,552,000 shares are issued
and outstanding. All of the outstanding shares of WGI Common Stock have been
duly authorized and validly issued, were not issued in violation of any Person’s
preemptive rights, and are fully paid and nonassessable. Schedule 3.2 hereto
accurately lists the name of each holder of issued and outstanding capital stock
of WGI and the number of shares owned by each. The Stockholders together own of
record and beneficially all the outstanding shares of WGI Common Stock.

3.2.2    Options and Convertible Securities of WGI. There are no outstanding
subscriptions, options, warrants, conversion rights or other rights, securities,
agreements or commitments obligating WGI to issue, sell or otherwise dispose of
shares of its capital stock, or any securities or obligations convertible into,
or exercisable or exchangeable for, any shares of its capital stock. There are
no voting trusts or other agreements or understandings to which WGI or any
Stockholder is a party with respect to the voting of the shares of WGI Common
Stock, and WGI is neither a party to, nor bound by, any outstanding
restrictions, options or other obligations, agreements or commitments to sell,
repurchase, redeem or acquire any outstanding shares of WGI Common Stock or any
other securities of WGI.

3.3    Subsidiaries. WGI has no Subsidiaries. WGI has not acquired, sold,
divested or liquidated any corporate entity or line of business.

3.4    Authority for Agreement; Noncontravention.

3.4.1    Authority. WGI has the corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby to the extent
of its obligations hereunder. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby, to the extent of WGI’s
obligations hereunder, have been duly and validly authorized by the board of
directors of WGI, and no other corporate proceedings on the part of WGI are
necessary to authorize the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, to the extent of WGI’s
obligations hereunder. This Agreement and the other agreements contemplated
hereby to be signed by WGI and the Stockholders have been duly executed and
delivered by WGI and the Stockholders and

 

14



--------------------------------------------------------------------------------

constitute valid and binding obligations of WGI and the Stockholders,
enforceable against WGI and the Stockholders in accordance with their terms,
subject to the qualifications that enforcement of the rights and remedies
created hereby and thereby is subject to (a) bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other laws of general
application affecting the rights and remedies of creditors and (b) general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

3.4.2    No Conflict. Except as set forth on Schedule 3.4 hereto, none of the
execution, delivery or performance of this Agreement and the agreements
referenced herein, nor the consummation of the transactions contemplated hereby
or thereby will (a) conflict with or result in a violation of any provision of
WGI’s charter documents or by-laws, (b) violate any provisions of any trust
document of any Stockholder that is a trust, (c) with respect to the ESOP,
violate any provisions of any ESOP document, or violate Section 409(e)(3) of the
Code, or constitute or result in a prohibited transaction under the Code or
ERISA, or result in any improper delegation of fiduciary duties to any Person,
including, but not limited to, the ESOP Stockholder’s Representative, (d) with
respect to the ESOP, result in a Tax imposed under either Section 4978 or
Section 4979A of the Code or (e) with or without the giving of notice or the
lapse of time, or both, conflict with, or result in any violation or breach of,
or constitute a default under, or result in any right to accelerate or result in
the creation of any lien, charge or encumbrance pursuant to, or right of
termination under, any provision of any note, mortgage, indenture, lease,
instrument or other agreement, permit, concession, grant, franchise, license,
judgment, order, decree, statute, ordinance, rule or regulation to which WGI is
a party or by which WGI or any of its assets or properties are bound or which is
applicable to WGI or any of its assets or properties. Except to the extent that
novation is required as further described in Section 6.5.2 below, no
authorization, consent or approval of, or filing with or notice to, any United
States or foreign governmental or public body or authority (each a “Governmental
Entity”) is necessary for the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby, except for (i) the filing
of a pre-merger notification and report form by WGI under the HSR Act and any
other documents or information requested by the United States Department of
Justice or the United States Federal Trade Commission in connection therewith;
(ii) the filing of merger notifications, applications, documents and information
with competition authorities of foreign jurisdictions to the extent applicable;
and (iii) such consents, authorizations, filings, approvals and registrations
which if not obtained or made would not have an WGI Material Adverse Effect.

3.5    Financial Statements. WGI has previously furnished Parent with a copy of
(a) the audited balance sheet of WGI as of December 31, 2006 and the audited
statements of operations, cash flows and changes in the stockholders’ equity of
WGI for the year then ended and (b) the unaudited balance sheet of WGI as of
March 31, 2007, and the unaudited statement of operations of WGI for the
three-month period then ended. The annual financial statements were audited by
Argy, Wiltse & Robinson, P.C., certified public accountants. Collectively, the
financial statements referred to in the immediately preceding sentence are
sometimes referred to herein as the “WGI Financial Statements” and the balance
sheet of WGI as of December 31, 2006 is referred to herein as the “WGI Balance
Sheet.” Each of the balance sheets included in the WGI Financial Statements
(including any related notes) fairly presents in all material respects the
financial position of WGI as of its date, and the other statements included in
the WGI Financial Statements (including any related notes) fairly present in all
material respects the

 

15



--------------------------------------------------------------------------------

results of operations, cash flows and the stockholders’ equity, as the case may
be, of WGI for the periods therein set forth, in each case in accordance with
GAAP consistently applied, subject, in the case of the three-month period ended
on March 31, 2007, to normal year-end audit adjustments.

3.6    Absence of Material Adverse Changes. Except as set forth on Schedule 3.6
hereto, since December 31, 2006, WGI has not suffered any WGI Material Adverse
Effect, and there has not occurred or arisen any event, condition or state of
facts of any character that could reasonably be expected to result in an WGI
Material Adverse Effect. Except as set forth on Schedule 3.6 hereto, since
December 31, 2006, there have been no dividends or other distributions declared
or paid in respect of, or any repurchase or redemption by WGI of, any of the
shares of capital stock of WGI, or any commitment relating to any of the
foregoing.

3.7    Absence of Undisclosed Liabilities. Except as set forth on Schedule 3.7
hereto, WGI has no Liabilities that are not fully reflected or provided for on,
or disclosed in the notes to, the balance sheets included in the WGI Financial
Statements, except (a) Liabilities incurred in the ordinary course of business
since the date of the WGI Balance Sheet, none of which individually or in the
aggregate has had or could reasonably be expected to have an WGI Material
Adverse Effect, (b) Liabilities permitted or contemplated by this Agreement, and
(c) Liabilities expressly disclosed on the Schedules delivered hereunder.

3.8    Compliance with Applicable Law, Charter and By-Laws. WGI has all
requisite licenses, permits and certificates from all Governmental Entities
necessary to conduct its business as currently conducted, and to own, lease and
operate its properties in the manner currently held and operated, except as set
forth on Schedule 3.8 hereto and except for any Permits the absence of which, in
the aggregate, do not and could not reasonably be expected to have an WGI
Material Adverse Effect or prevent or materially delay the consummation of the
transactions contemplated hereby (collectively and after giving effect to such
exceptions, the “Permits”). All of such Permits are in full force and effect.
WGI is in compliance in all material respects with all the terms and conditions
related to such Permits. There are no proceedings in progress, pending or, to
the Knowledge of WGI, threatened, which may result in revocation, cancellation,
suspension, or any materially adverse modification of any of such Permits. The
business of WGI is being conducted in compliance in all material respects with
all applicable law, statute, ordinance, regulation, rule, judgment, decree,
order, Permit, concession, grant or other authorization of any Governmental
Entity. WGI is not in default or violation of any provision of its charter
documents or its by-laws.

3.9    Litigation and Audits. Except for any claim, action, suit or proceeding
set forth on Schedule 3.9 hereto, (a) there is no investigation by any
Governmental Entity with respect to WGI pending or, to the Knowledge of WGI,
threatened, nor has any Governmental Entity indicated to WGI an intention to
conduct the same; (b) there is no claim, action, suit, arbitration or proceeding
pending or, to the Knowledge of WGI, threatened against or involving WGI or any
of its assets or properties, at law or in equity, or before any arbitrator or
Governmental Entity; and (c) there are no judgments, decrees, injunctions or
orders of any Governmental Entity or arbitrator outstanding against WGI.

 

16



--------------------------------------------------------------------------------

3.10    Tax Matters.

3.10.1    Filing of Returns. WGI has filed all Tax Returns that it is required
to file (taking into account all extensions) under applicable laws and
regulations on or before the Closing Date. All such Tax Returns were correct and
complete in all material respects and were prepared in compliance with all
applicable laws and regulations. All Taxes shown as due and owing on such Tax
Returns by WGI have been paid. Except as set forth on Schedule 3.10 hereto, WGI
is not currently the beneficiary of any extension of time within which to file
any Tax Return. No claim has been made in the last two (2) years by an authority
in a jurisdiction where WGI does not file Tax Returns that WGI is or may be
subject to taxation by that jurisdiction, nor, to the Knowledge of WGI, is there
any factual or legal basis for any such claim. There are no Security Interests
(other than Permitted Encumbrances) upon any of the assets of WGI that arose in
connection with any failure (or alleged failure) to pay any Tax.

3.10.2    Payment of Taxes. WGI has withheld and paid all Taxes required to have
been withheld and paid by WGI in connection with any amounts paid or owing by
WGI to any employee or stockholder, and all Forms W-2 and 1099 required with
respect to employees, independent contractors and stockholders have been
properly completed and timely filed.

3.10.3    Assessments or Disputes.

(a)    The Stockholders do not expect any authority to assess any additional
Taxes against WGI for any period for which Tax Returns have been filed. No
foreign, federal, state, or local tax audits or administrative or judicial Tax
proceedings are pending or being conducted with respect to WGI. WGI has not
received from any foreign, federal, state, or local taxing authority (including
jurisdictions where WGI has not filed Tax Returns) any (i) written notice
indicating an intent to open an audit or other review, (ii) request for
information related to Tax matters, or (iii) notice of deficiency or proposed
adjustment for any amount of Tax proposed, asserted, or assessed by any taxing
authority against WGI. Schedule 3.10 hereto lists those Tax Returns of WGI that
have been audited, and indicates those Tax Returns of WGI that currently are the
subject of audit. WGI has delivered to Parent correct and complete, in all
material respects, copies of all federal income Tax Returns, examination
reports, and statements of deficiencies assessed against or agreed to by WGI
filed or received since December 31, 2000.

(b)    WGI has no liability for any material dispute or claim concerning any Tax
liability of the Stockholders relating to income of WGI either (A) claimed or
raised by any authority in writing or (B) as to which the Stockholders have
knowledge based upon personal contact with any agent of such authority. There is
no dispute or claim for which WGI could have liability concerning any Tax
liability of the Stockholders relating to the income of WGI for any taxable
period during which the Stockholders have owned shares in WGI.

3.10.4    Waiver of Statute of Limitations. WGI has not waived any statute of
limitations with respect to Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency.

3.10.5    Tax Returns and Tax Sharing Agreements. To the Knowledge of WGI, WGI
has disclosed on its federal income Tax Returns all positions taken therein that
could

 

17



--------------------------------------------------------------------------------

give rise to a substantial understatement of federal income Tax within the
meaning of Code §6662. WGI is not a party to and is not bound by any Tax
allocation or sharing agreement. WGI (a) has not been a member of an Affiliated
Group filing a consolidated federal income Tax Return (other than a group the
common parent of which was WGI) and (b) does not have any Liability for the
Taxes of any Person (other than WGI) under Reg. §1.1502-6 (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
contract, or otherwise.

3.10.6    Unpaid Taxes. The unpaid Taxes of WGI (a) did not, as of the most
recent fiscal month end, exceed the reserve for Tax Liability (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the most recent balance sheet
(rather than in any notes thereto) and (b) will not exceed that reserve as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of WGI in filing their Tax Returns. Since the date of
the most recent balance sheet, WGI has not incurred any liability for Taxes
arising from extraordinary gains or losses, as that term is used in GAAP,
outside the ordinary course of business consistent with past custom and
practice.

3.10.7    Unclaimed Property. WGI has no material assets that may constitute
unclaimed property under applicable law. WGI has complied in all material
respects with all applicable unclaimed property laws. Without limiting the
generality of the foregoing, WGI has established and followed procedures to
identify any unclaimed property and, to the extent required by applicable law,
remit such unclaimed property to the applicable governmental authority. WGI’s
records are adequate to permit a governmental agency or authority or other
outside auditor to confirm the foregoing representations.

3.10.8    No Changes in Accounting, Closing Agreement, Installment Sale. WGI
will not be required to include any item of income in, or exclude any item of
deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any:

(a)    change in method of accounting for a taxable period ending on or prior to
the Closing Date;

(b)    “closing agreement” as described in Code §7121 (or any corresponding or
similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date;

(c)    intercompany transaction or excess loss account described in Treasury
Regulations under Code §1502 (or any corresponding or similar provision of
state, local or foreign income Tax law);

(d)    installment sale or open transaction disposition made on or prior to the
Closing Date; or

(e)    prepaid amount received on or prior to the Closing Date.

3.10.9    Transactions. WGI has not (a) distributed stock of another Person, or
had its stock distributed by another Person, in a transaction that was purported
or intended to be

 

18



--------------------------------------------------------------------------------

governed in whole or in part by Code section 355 or section 361, (b) acquired
assets from another corporation in a transaction in which WGI’s Tax basis for
the acquired assets was determined, in whole or in part, by reference to the Tax
basis of the acquired assets (or any other property) in the hands of the
transferor or (c) acquired the stock of any corporation which was a subchapter S
corporation or a qualified subchapter S subsidiary.

3.10.10    S Corporation. WGI has been a validly electing S corporation within
the meaning of Code sections 1361 and 1362 at all times since January 6, 1992,
and WGI will be an S corporation up to and including the Closing Date. Since
January 6, 1992, WGI has had only one class of stock within the meaning of
section 1361(b)(1)(D) of the Code and the Treasury Regulations thereunder, and
each outstanding share of WGI Common Stock confers identical rights to
distributions and liquidation proceeds, taking into account the corporate
charter, articles of incorporation, bylaws, applicable state law, and binding
agreements relating to distribution and liquidation proceeds.

3.10.11    Built-In Gain. WGI will not recognize any built-in gain under
Section 1374 of the Code as a result of the 338(h)(10) Election contemplated by
Section 6.6.7 hereof.

3.10.12    Limited NOLs. WGI does not have any net operating losses or other tax
attributes that are subject to limitation under Code Sections 382, 383, or 384,
or the federal consolidated return regulations.

3.10.13    Gain Recognition Agreements. WGI is not a party to any “Gain
Recognition Agreements” as such term is used in the Treasury Regulations
promulgated under Code Section 367.

3.10.14    Joint Ventures, Partnerships, etc. There are no joint ventures,
partnerships, limited liability companies, or other arrangements or contracts to
which WGI is a party and that could be treated as a partnership for federal
income tax purposes.

3.10.15    Foreign Permanent Establishments. WGI does not have, nor has it ever
had, a “permanent establishment” in any foreign country, as such term is defined
in any applicable Tax treaty or convention between the United States and such
foreign country, nor has it otherwise taken steps that have exposed, or will
expose, it to the taxing jurisdiction of a foreign country.

3.11    Employee Benefit Plans.

3.11.1    List of Plans. Schedule 3.11 hereto contains a correct and complete
list of each “employee benefit plan”, as defined in Section 3(3) of ERISA, and
each other employment, consulting, bonus or other incentive compensation, salary
continuation during any absence from active employment for disability or other
reasons, supplemental retirement, cafeteria benefit (Section 125 of the Code) or
dependent care (Section 129 of the Code), sick pay, tuition assistance, club
membership, employee discount, employee loan, vacation pay, severance, deferred
compensation, incentive, fringe benefit, perquisite, change in control,
retention, stock option, stock purchase, restricted stock or other compensatory
plan, policy, agreement or arrangement (including, without limitation, any
collective bargaining agreement) (i) that is currently, or has been at any time
in the three (3) prior calendar years, maintained,

 

19



--------------------------------------------------------------------------------

administered, contributed to or required to be contributed to by WGI or any
Subsidiary, (ii) to which WGI or any Subsidiary is a party or has any Liability,
or (iii) that covers any current or former officer, director, employee or
independent contractor (or any of their dependents) of WGI, any Subsidiary or
any ERISA Affiliate of WGI (collectively, the “WGI Plans”). WGI has made
available to Parent (i) accurate and complete copies of all WGI Plan documents
currently in effect or at any time in effect in the three (3) prior calendar
years (and, in the absence of such documents, written descriptions) and all
other material documents relating thereto, including (if applicable) all
documents establishing or constituting any related trust, annuity contract,
insurance contract or other funding instruments, and summary plan descriptions
relating to said WGI Plans, (ii) accurate and complete copies of the most recent
financial statements and actuarial reports with respect to all WGI Plans for
which financial statements or actuarial reports are required or have been
prepared, and (iii) accurate and complete copies of all annual reports and
summary annual reports for all WGI Plans (for which annual reports are required)
prepared for the three (3) most recent plan years. WGI has also made available
to Parent complete copies of other current and material plan summaries, employee
booklets, personnel manuals and other material documents or written materials
(apart from routine forms and correspondence related to the WGI Plans)
concerning the WGI Plans that are in possession of WGI, any Subsidiary or any
ERISA Affiliate of WGI as of the date hereof. Except as provided in Schedule
3.11 hereto, neither WGI nor any Subsidiary nor any ERISA Affiliate of WGI has
ever maintained or contributed to any “defined benefit plan” as defined in
Section 3(35) of ERISA, nor do any of them have a current or contingent
obligation to contribute to any “multiemployer plan” (as defined in
Section 3(37) of ERISA), or to any multiple employer plan within the meaning of
ERISA Section 210 or Code Section 413(c), or any “multiple employer welfare
arrangement,” as defined in ERISA Section 3(40).

3.11.2    Code Section 409A. Each WGI Plan that is a “nonqualified deferred
compensation plan” (as defined in Section 409A(d)(1) of the Code) has been
operated in good faith compliance since January 1, 2005 with the provisions of
Section 409A of the Code and regulations and other guidance promulgated
thereunder.

3.11.3    ERISA.

(a)    No “accumulated funding deficiency,” as defined in Section 412 of the
Code, has been incurred with respect to any WGI Plan subject to such
Section 412, whether or not waived. No “reportable event,” within the meaning of
Section 4043 of ERISA, and no event described in Section 4062 or 4063 of ERISA,
has occurred in connection with any WGI Plan that is subject to Title IV of
ERISA. Neither WGI nor any of its ERISA Affiliates has incurred, or reasonably
expects to incur prior to the Closing Date, a Liability (direct or indirect)
under Title IV of ERISA arising in connection with the termination of, or a
complete or partial withdrawal from, any plan covered or previously covered by
Title IV of ERISA. The assets of WGI are not now, nor will they after the
passage of time be, subject to any lien imposed under Code Section 412(n) by
reason of a failure of WGI or any ERISA Affiliate to make timely installments or
other payments required under Code Section 412 prior to the Closing Date.

(b)    With respect to all the WGI Plans, WGI and every ERISA Affiliate of WGI
are in material compliance with all requirements prescribed by all statutes,
regulations, orders or rules currently in effect and have in all material
respects performed all obligations

 

20



--------------------------------------------------------------------------------

required to be performed by them. All returns, reports and disclosure statements
required to be made under ERISA and the Code with respect to all WGI Plans have
been timely filed or delivered. Neither WGI nor any ERISA Affiliate of WGI, nor
any of their directors, officers, employees or agents, nor any trustee or
administrator of any trust created under the WGI Plans, has engaged in or been a
party to any non-exempt “prohibited transaction” as defined in Section 4975 of
the Code and Section 406 of ERISA which could subject WGI or its Affiliates,
directors or employees or the WGI Plans or the trusts relating thereto or any
party dealing with any of the WGI Plans or trusts to any tax or penalty on
“prohibited transactions” imposed by Section 4975 of the Code. No fiduciary (as
defined in ERISA Section 3(21)) has any liability for breach of fiduciary duty
or any other failure to act or comply in connection with either the
administration or the assets of any WGI Plan.

3.11.4    Plan Determinations. Each WGI Plan intended to qualify under
Section 401(a) of the Code has been determined by the Internal Revenue Service
to so qualify or has a remaining period of time under applicable Treasury
Regulations or IRS pronouncements in which to apply for such a determination,
and the trusts created thereunder have been determined to be exempt from tax
under Section 501(a) of the Code or a period of time remains to apply for such a
determination; copies of all determination letters have been delivered to
Parent, and to the Knowledge of WGI, nothing has occurred since the date of such
determination letters which is likely to cause the loss of such qualification or
exemption, or result in the imposition of any excise tax or income tax on
unrelated business income under the Code or ERISA with respect to any WGI Plan.

3.11.5    Funding. Except as set forth on Schedule 3.11 hereto:

(a)    all material contributions, premiums or other payments by WGI due or
required to be made under any WGI Plan prior to the date hereof have been made
as of the date hereof or, if required by GAAP, are properly reflected on WGI’s
financial statements;

(b)    there are no pending or, to the Knowledge of WGI, threatened audits,
investigations, examinations, actions, liens, suits, or proceedings relating to
any WGI Plan other than routine claims by Persons entitled to benefits
thereunder, nor is any WGI Plan the subject of any pending (or, to the Knowledge
of WGI, any threatened) investigation or audit by the Internal Revenue Service,
Department of Labor, the Pension Benefit Guaranty Corporation or any other
Person;

(c)    no event has occurred, and there exists no condition or set of
circumstances, which presents a material risk of a partial termination (within
the meaning of Section 411(d)(3) of the Code) of any WGI Plan;

(d)    with respect to any WGI Plan that is qualified under Section 401(k) of
the Code (including, without limitation, the WGI 401(k) Plan), individually and
in the aggregate, no event has occurred, and there exists no condition or set of
circumstances in connection with which WGI could be subject to any Liability
(except liability for benefits claims and funding obligations payable in the
ordinary course) under ERISA, the Code or any other applicable law. All employee
contributions, including elective deferrals, to the WGI 401(k) Plan and any
other WGI Plan have been segregated from WGI’s general assets and deposited into
the

 

21



--------------------------------------------------------------------------------

trust established pursuant to such plan in a timely manner in accordance with
the regulations of the U.S. Department of Labor and other applicable law; and

(e)    neither WGI nor any Subsidiary has liability (contingent or otherwise)
under Section 4069 of ERISA by reason of a transfer of an underfunded “defined
benefit plan” (as defined in ERISA Section 3(35)).

3.11.6    Welfare Plans. With respect to any WGI Plan that is an employee
welfare benefit plan (within the meaning of Section 3(1) of ERISA (a “Welfare
Plan”) and except as set forth on Schedule 3.11 hereto, (i) each Welfare Plan
for which contributions are claimed by WGI or any Subsidiary as deductions under
any provision of the Code is in material compliance with all applicable
requirements pertaining to such deduction, (ii) with respect to any welfare
benefit fund (within the meaning of Section 419 of the Code) related to a
Welfare Plan, there is no disqualified benefit (within the meaning of
Section 4976(b) of the Code) that would result in the imposition of a tax under
Section 4976(a) of the Code, (iii) any WGI Plan that is a group health plan
(within the meaning of Section 4980B(g)(2) of the Code) complies, and in each
and every case has complied, in all material respects with all of the applicable
material requirements of COBRA, the Family Medical Leave Act of 1993, the Health
Insurance and Portability and Accountability Act of 1996, the Women’s Health and
Cancer Rights Act of 1996, the Newborns’ and Mothers’ Health Protection Act of
1996, or any similar provisions of state law applicable to employees of WGI or
any Subsidiary or any ERISA Affiliate of any of them. None of the WGI Plans
promises or provides retiree medical or other retiree welfare benefits to any
Person except as required by COBRA, and, to the Knowledge of WGI, none of WGI or
any Subsidiary or any ERISA Affiliate of any of them has represented, promised
or contracted (whether in oral or written form) to provide such retiree benefits
to any employee, former employee, director, consultant or other Person, except
to the extent required by COBRA or a similarly applicable state statute and
except for the continuation of health or welfare benefits to former employees or
service providers through the end of the month in which they terminate service,
or pursuant to post-termination severance arrangements. No WGI Plan or
employment agreement provides health benefits that are not insured through an
insurance contract other than a Code Section 125 WGI Plan. Each WGI Plan is
amendable and terminable unilaterally by WGI at any time without material
liability to WGI as a result thereof, and no WGI Plan, plan documentation or
agreement, summary plan description or other written communication distributed
generally to employees by its terms prohibits WGI from amending or terminating
any such WGI Plan.

3.11.7    Effect of Transaction. Except as specifically set forth in Schedule
3.11 hereto, no employee or former employee of WGI, any Subsidiary or any ERISA
Affiliate of WGI or any other Person will become entitled to any material bonus,
severance or similar benefit (including acceleration of vesting or exercise of
an incentive award) as a result of the transactions contemplated by this
Agreement, and there is no contract, plan or arrangement covering any employee
or former employee of WGI, any Subsidiary or any ERISA Affiliate of WGI or any
other Person that, individually or collectively, could reasonably be expected to
give rise to a payment that would not be deductible to Parent, WGI or any
Subsidiary by reason of Sections 280G of the Code. Schedule 3.11 hereto
accurately lists the name of each holder (each a “Shadow Stockholder” and
collectively, “Shadow Stockholders”) of WGI Shadow Stock Units and the number of
WGI Shadow Stock Units owned by each.

 

22



--------------------------------------------------------------------------------

3.11.8    Requirements of Code Section 409(p). During all relevant time periods,
there have been no failures to meet the requirements of Code Section 409(p).
Except as described on Schedule 3.11 hereto, the ESOP is not, and will not
become as a result of the transactions contemplated by this Agreement, a party
to any loan or other extension of credit.

3.12    Employment-Related Matters.

3.12.1    Labor Relations. Except to the extent set forth on Schedule 3.12
hereto: (a) WGI is not a party to any collective bargaining agreement or other
contract or agreement with any labor organization or other representative of
employees of WGI; (b) there is no labor strike, dispute, slowdown, work stoppage
or lockout that is pending or, to the Knowledge of WGI, threatened against or
otherwise affecting WGI, and WGI has not experienced the same within the last
three (3) years; (c) WGI has not closed any plant or facility, effectuated any
layoffs of employees or implemented any early retirement or separation program
within the last three (3) years, nor has WGI planned or announced any such
action or program for the future with respect to which WGI has any material
liability; and (d) all material salaries, wages, vacation pay, bonuses,
commissions and other compensation due from WGI before the date hereof have been
paid or accrued as of the date hereof.

3.12.2    Employee List. WGI has heretofore delivered to Parent a list (the
“Employee List”) dated as of the date of this Agreement containing the name of
each person employed by WGI and each such employee’s position, starting
employment date and annual salary. The Employee List is correct and complete as
of the date of the Employee List. No third party has asserted any claim in the
last five (5) years or, to the Knowledge of WGI, has any reasonable basis to
assert any claim against WGI that either the continued employment by, or
association with, WGI of any of the present officers or employees of, or
consultants to, WGI contravenes any agreements or laws applicable to unfair
competition, trade secrets or proprietary information. WGI shall deliver to
Federal at the Closing an Employee List updated as of the Closing Date.

3.12.3    No Foreign Employees. Neither WGI nor any Subsidiary employs, or has
in the past employed, Persons permanently located outside of the United States.

3.12.4    Employee Agreements. Except as set forth on Schedule 3.12 hereto, no
employee, officer or consultant of WGI has executed an employment agreement or
consultant agreement. WGI’s standard forms of consultant agreement are attached
hereto as Exhibit 3.12. To the Knowledge of WGI, except as set forth on Schedule
3.12 hereto, no current or former employee, officer or consultant of WGI is in
violation of any term of any confidentiality or non-competition agreement
relating to the relationship of any such employee, officer or consultant with
any previous employer.

3.12.5    Independent Contractors. WGI has heretofore delivered to Parent a list
(the “Independent Contractor List”) dated as of the date of this Agreement
containing (i) the name of every individual performing, as an independent
contractor to WGI, services in support of the requirements of any WGI Government
Contract or other agreement with a customer of WGI, (ii) the WGI Government
Contract or other WGI customer agreement in support of which such individual is
performing services, and (iii) a description, the date and the term of WGI’s

 

23



--------------------------------------------------------------------------------

agreement with such individual for such services, true and complete copies of
which agreements have been made available by WGI to Parent The Independent
Contractor List is correct and complete as of the date of the Independent
Contractor List. WGI shall deliver to Federal at the Closing an Independent
Contractor List updated as of the Closing Date.

3.12.6    Compliance. WGI has materially complied with all legal requirements
applicable to employees, including but not limited to those relating to
employment discrimination, disability rights or benefits, equal opportunity and
other employee protections, such as those provided under the Federal Worker
Adjustment Retraining and Notification Act, affirmative action, workers’
compensation, severance pay, labor relations, employee leave, wage and hour
standards, occupational safety and health requirements, unemployment insurance
and related matters, immigration and the classification of employees and
independent contractors.

3.13    Environmental.

3.13.1    Environmental Laws. Except as set forth on Schedule 3.13 hereto,
(a) WGI is and has been in compliance with all applicable Environmental Laws in
effect on the date hereof; (b) WGI has not received any written communication
that alleges that it is or was not in compliance with all applicable
Environmental Laws in effect on the date hereof; (c) to the Knowledge of WGI,
there are no circumstances that may prevent or interfere with compliance in the
future with all applicable Environmental Laws; (d) all Permits and other
governmental authorizations currently held by WGI pursuant to the Environmental
Laws are in full force and effect, WGI is in material compliance with all of the
terms of such Permits and authorizations, and to the Knowledge of WGI, no other
Permits or authorizations are required by WGI for the conduct of its business on
the date hereof; (e) such Permits will not be terminated or impaired or become
terminable, in whole or in part, solely as a result of the transactions
contemplated hereby; and (f) to the Knowledge of WGI, the management, handling,
storage, transportation, treatment, and disposal by WGI of all Materials of
Environmental Concern is and has been in compliance with all applicable
Environmental Laws.

3.13.2    Environmental Claims. Except as set forth on Schedule 3.13 hereto,
there is no Environmental Claim pending or, to the Knowledge of WGI, threatened,
against or involving WGI or against any Person whose liability for any
Environmental Claim WGI has or may have retained or assumed either contractually
or by operation of law.

3.13.3    No Basis for Claims. To the Knowledge of WGI, there are no past or
present actions or activities by WGI, or any circumstances, conditions, events
or incidents, including the storage, treatment, release, emission, discharge,
disposal or arrangement for disposal of any Material of Environmental Concern,
whether or not by WGI, that could reasonably form the basis of any Environmental
Claim against WGI or against any Person or entity whose liability for any
Environmental Claim WGI may have retained or assumed either contractually or by
operation of law, including, without limitation, the storage, treatment,
release, emission, discharge, disposal or arrangement for disposal of any
Material of Environmental Concern or any other contamination or other hazardous
condition, related to the premises at any time occupied by WGI.

 

24



--------------------------------------------------------------------------------

3.13.4    Disclosure of Information. WGI has made, and during the period between
the date of this Agreement and the Closing Date will continue to make, available
to Parent and Federal all environmental investigations, studies, audits, tests,
reviews and other analyses conducted in relation to Environmental Laws or
Materials of Environmental Concern pertaining to WGI or any property or facility
now or previously owned, leased or operated by WGI that are in the possession,
custody, or control of WGI.

3.13.5    Liens. No lien imposed relating to or in connection with any
Environmental Claim, Environmental Law, or Materials of Environmental concern
has been (or, to the Knowledge of WGI, may be) filed or has been (or, to the
Knowledge of WGI, may be) attached to any of the property or assets which are
owned or, to the Knowledge of WGI, leased or operated by WGI.

3.14    No Broker’s or Finder’s Fees. WGI has not paid or agreed to pay any fee
or commission to any broker, finder, financial advisor or intermediary in
connection with the transactions contemplated by this Agreement.

3.15    Assets Other Than Real Property.

3.15.1    Title. WGI has good and marketable title to all of the material
tangible assets shown on the WGI Balance Sheet, and such title is in each case
free and clear of any mortgage, pledge, lien, security interest, lease or other
encumbrance (collectively, “Encumbrances”), except for (a) assets disposed of
since the date of the WGI Balance Sheet in the ordinary course of business and
in a manner consistent with past practices, (b) liabilities, obligations and
Encumbrances reflected in the WGI Balance Sheet or otherwise in the WGI
Financial Statements, (c) Permitted Encumbrances, and (d) liabilities,
obligations and Encumbrances set forth on Schedule 3.15 hereto. Each tangible
asset of WGI that has a present value of $1,000.00 or more or that is otherwise
material to the business of WGI is listed on Schedule 3.15 hereto.

3.15.2    Inventory. Except as set forth on Schedule 3.15 hereto, the inventory
reflected as inventory on WGI Balance Sheet contains no material amount of
slow-moving or obsolete items that have not been reserved for on WGI Balance
Sheet. The values at which such inventories are carried on WGI Balance Sheet
reflect the normal inventory valuation policies of WGI and are carried in
accordance with GAAP, consistently applied.

3.15.3    Accounts Receivable. Except as set forth on Schedule 3.15 hereto, all
receivables shown on the WGI Balance Sheet and all receivables accrued by WGI
since the date of the WGI Balance Sheet, have been collected or are collectible
in the aggregate amount shown, less any allowances for doubtful accounts
reflected therein, and, in the case of receivables arising since the date of the
WGI Balance Sheet, any additional allowance in respect thereof is consistent
with the allowance reflected in the WGI Balance Sheet.

3.15.4    Condition. All material facilities, equipment and personal property
owned by WGI and regularly used in its business are in good operating condition
and repair, ordinary wear and tear excepted, and all such wear and tear taken in
the aggregate does not

 

25



--------------------------------------------------------------------------------

constitute a WGI Material Adverse Effect and does not affect WGI’s ability to
perform its obligations under this Agreement.

3.16    Real Property.

3.16.1    WGI Real Property. WGI neither owns nor has owned any real property.

3.16.2    WGI Leases. Schedule 3.16 hereto lists all WGI Leases. Complete copies
of the WGI Leases, and all material amendments thereto (which are identified on
Schedule 3.16 hereto), have been made available by WGI to Parent. The WGI Leases
grant leasehold estates free and clear of all Encumbrances (except Permitted
Encumbrances), and no Encumbrances (except Permitted Encumbrances) have been
granted by or caused by the actions of WGI. The WGI Leases are in full force and
effect and are binding and enforceable against each of the parties thereto in
accordance with their respective terms subject to (a) bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other laws of general
application affecting the rights and remedies of creditors and (b) general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law). Except as set forth on Schedule 3.16 hereto,
neither WGI nor, to the Knowledge of WGI, any other party to an WGI Lease, has
committed a material breach or default under any WGI Lease, nor has there
occurred any event that with the passage of time or the giving of notice or both
would constitute such material breach or default, nor are there any facts or
circumstances that would reasonably indicate that WGI is likely to be in
material breach or default under any WGI Lease. Schedule 3.16 hereto correctly
identifies each WGI Lease the provisions of which would be materially and
adversely affected by the transactions contemplated hereby and each WGI Lease
that requires the consent of any third party in connection with the transactions
contemplated hereby. No material construction, alteration or other leasehold
improvement work with respect to the real property covered by any WGI Lease
remains to be paid for or to be performed by WGI. Except as set forth on
Schedule 3.16 hereto, no WGI Lease has an unexpired term which including any
renewal or extensions of such term provided for in such WGI Lease could exceed
ten years.

3.16.3    Condition. All buildings, structures, leasehold improvements and
material fixtures, or parts thereof, used by WGI in the conduct of its business
are in good operating condition and repair, ordinary wear and tear excepted.

3.17    Agreements, Contracts and Commitments.

3.17.1    WGI Agreements. Except as set forth on Schedule 3.17 hereto or any
other Schedule hereto (the “Material Contracts”), WGI is not a party to:

(a)    any bonus, deferred compensation, pension, severance, profit-sharing,
stock option, employee stock purchase or retirement plan, contract or
arrangement or other employee benefit plan or arrangement;

(b)    any employment or consulting agreement with any present employee,
officer, director or consultant (or former employees, officers, directors and
consultants to the extent there remain at the date hereof obligations to be
performed by WGI), other than WGI’s standard form of employment agreement (as
described in Section 3.12.4);

 

26



--------------------------------------------------------------------------------

(c)    any agreement of guarantee or indemnification in an amount that is
material to WGI taken as a whole;

(d)    any agreement or commitment containing a covenant limiting or purporting
to limit the freedom of WGI to compete with any Person in any geographic area or
to engage in any line of business;

(e)    any lease, other than the WGI Leases under which WGI is lessee, that
involves, in the aggregate, payments of $25,000 or more per annum or is material
to the conduct of the business of WGI;

(f)    any joint venture or profit-sharing agreement (other than with
employees);

(g)    except for trade indebtedness incurred in the ordinary course of business
and equipment leases entered into in the ordinary course of business, any loan
or credit agreements providing for the extension of credit to WGI or any
instrument evidencing or related in any way to indebtedness incurred in the
acquisition of companies or other entities or indebtedness for borrowed money by
way of direct loan, sale of debt securities, purchase money obligation,
conditional sale, guarantee, or otherwise that individually is in the amount of
$25,000 or more;

(h)    any license agreement, either as licensor or licensee, involving payments
(including past payments) of $50,000 in the aggregate or more, or any
distributor, dealer, reseller, franchise, manufacturer’s representative, or
sales agency or any other similar material contract or commitment;

(i)    any agreement granting exclusive rights to, or providing for the sale of,
all or any portion of the WGI Proprietary Rights;

(j)    any agreement or arrangement providing for the payment of any commission
based on sales other than to employees of WGI;

(k)    any agreement for the sale by WGI of materials, products, services or
supplies that involves future payments to WGI of more than $50,000;

(l)    any agreement for the purchase by WGI of any materials, equipment,
services, or supplies, that either (i) involves a binding commitment by WGI to
make future payments in excess of $50,000 and cannot be terminated by it without
penalty upon less than three months’ notice or (ii) was not entered into in the
ordinary course of business;

(m)    any agreement or arrangement with any third party for such third party to
develop any intellectual property or other asset expected to be used or
currently used or useful in the business of WGI;

(n)    any agreement or commitment for the acquisition, construction or sale of
fixed assets owned or to be owned by WGI that involves future payments by WGI of
more than $50,000;

 

27



--------------------------------------------------------------------------------

(o)    any agreement or commitment to which present or former directors,
officers or Affiliates of WGI, or directors or officers of any Affiliate of any
of the foregoing, are also parties;

(p)    any agreement not described above (ignoring, solely for this purpose, any
dollar amount thresholds in those descriptions) involving the payment or receipt
by WGI of more than $50,000, other than the WGI Leases;

(q)    any agreement that provides for any continuing or future obligation of
WGI, actual or contingent, including but not limited to any continuing
representation or warranty or any indemnification obligation that arose in
connection with the disposition of any business or assets of WGI;

(r)    any agreement awarded under the 8(a) Business Development Program or the
Small Disadvantaged Business Certification Program; or

(s)    any agreement not described above that was not made in the ordinary
course of business and that is material to the financial condition, business,
operations, assets, results of operations or prospects of WGI.

3.17.2    Validity. Except as set forth on Schedule 3.17 hereto, all contracts,
leases, instruments, licenses and other agreements required to be set forth on
Schedule 3.17 hereto are valid and in full force and effect; neither WGI nor, to
the Knowledge of WGI, any other party thereto, has breached any material
provision of, or defaulted under the material terms of any such contract, lease,
instrument, license or other agreement, except for any breaches or defaults
that, in the aggregate, would not be expected to have an WGI Material Adverse
Effect or have been cured or waived.

3.17.3    Third-Party Consents. Schedule 3.17 hereto identifies each contract
and other document set forth on Schedule 3.17 hereto that requires the consent
of a third party in connection with the transactions contemplated hereby.

3.18    Intellectual Property.

3.18.1    Right to Intellectual Property. Except as set forth on Schedule 3.18
hereto, WGI owns, or has perpetual, fully paid, worldwide rights to use, all
patents, trademarks, trade names, service marks, copyrights, and any
applications therefor, maskworks, net lists, schematics, technology, know-how,
computer software programs or applications (in both source code and object code
form), and tangible or intangible proprietary information or material (excluding
Commercial Software) that are used in the business of WGI as currently conducted
(the “WGI Proprietary Rights”). The Commercial Software used in the business of
WGI in each case has been acquired and used by WGI on the basis of and in
accordance with a valid license from the manufacturer or a dealer authorized to
distribute such Commercial Software. A complete list of the Commercial Software
used in the business of WGI is set forth on Schedule 3.18 hereto. WGI is not in
material breach of any of the terms and conditions of any such license, and to
the Knowledge of WGI, WGI has not been infringing upon any rights of any third
parties in connection with its acquisition or use of the Commercial Software.

 

28



--------------------------------------------------------------------------------

3.18.2    No Conflict.

(a)    Set forth on Schedule 3.18 hereto is a complete list of all patents,
trademarks, registered copyrights, trade names and service marks, and any
applications therefor, included in WGI Proprietary Rights, specifying, where
applicable, the jurisdictions in which each such WGI Proprietary Right has been
issued or registered or in which an application for such issuance and
registration has been filed, including the respective registration or
application numbers and the names of all registered owners. Except as set forth
on Schedule 3.18 hereto, no software product currently marketed by WGI has been
registered for copyright protection with the United States Copyright Office or
any foreign offices nor has WGI been requested to make any such registration.
Set forth on Schedule 3.18 hereto is a complete list of all domain names, Secure
Socket Layer (SSL) certificates and other World Wide Web certificates owned by
WGI, which list includes all domain names used by WGI in its business and
respective registrars.

(b)    Set forth on Schedule 3.18 hereto is a complete list of all material
licenses, sublicenses and other agreements as to which WGI is a party and
pursuant to which WGI or any other Person is authorized to use any WGI
Proprietary Right or trade secrets material to the business of WGI; such
schedule includes the identity of all parties to such licenses, sublicenses and
other agreements, a description of the nature and subject matter thereof, the
applicable royalty and the term thereof. WGI is not in violation of any license,
sublicense or agreement described on such list. Except as disclosed Schedule
3.18 hereto, the execution and delivery of this Agreement by WGI, and the
consummation of the transactions contemplated hereby, will neither cause WGI to
be in violation or default under any such license, sublicense or agreement, nor
entitle any other party to any such license, sublicense or agreement to
terminate or modify such license, sublicense or agreement.

(c)    Except as set forth on Schedule 3.18 hereto, WGI is the sole and
exclusive owner or licensee of, with all right, title and interest in and to
(free and clear of any and all liens, claims and encumbrances), all rights
included among the WGI Proprietary Rights, and WGI has sole and exclusive rights
(and is not contractually obligated to pay any compensation to any third party
in respect thereof) to the use thereof or the material covered thereby in
connection with the services or products in respect of which WGI Proprietary
Rights are being used or might reasonably be used. No claims with respect to WGI
Proprietary Rights have been asserted or, to the Knowledge of WGI, are
threatened by any Person nor are there any valid grounds for any bona fide
claims (a) to the effect that the manufacture, sale, licensing or use of any of
the products of WGI as now manufactured, sold or licensed or used or proposed
for manufacture, use, sale or licensing by WGI infringes on any copyright,
patent, trademark, service mark, trade secret or other proprietary right,
(b) against the use by WGI of any trademarks, service marks, trade names, trade
secrets, copyrights, patents, technology, know-how or computer software programs
and applications used in WGI’s business as currently conducted or as proposed to
be conducted, or (c) challenging the ownership by WGI, or the validity or
effectiveness, of any of WGI Proprietary Rights.

(d)    All material registered trademarks, service marks and copyrights held by
WGI are valid and subsisting in the jurisdictions in which they have been filed.
To the Knowledge of WGI, there is no material unauthorized use, infringement or
misappropriation of any of WGI Proprietary Rights by any third party, including
any employee or former employee

 

29



--------------------------------------------------------------------------------

of WGI. No WGI Proprietary Right or product of WGI is subject to any outstanding
decree, order, judgment, or stipulation restricting in any manner the use,
licensing or transfer thereof by WGI. Except as set forth in Schedule 3.18
hereto, WGI has not entered into any agreement under which WGI is restricted
from selling, licensing or otherwise distributing any of its products to any
class of customers, in any geographic area, during any period of time or in any
segment of the market. WGI’s products, packaging and documentation contain
copyright notices sufficient to maintain copyright protection on the copyrighted
portions of the WGI Proprietary Rights.

3.19    Insurance Contracts. Schedule 3.19 hereto lists all contracts of
insurance and indemnity in force at the date hereof with respect to WGI. Such
contracts of insurance and indemnity and those shown in other Schedules to this
Agreement (collectively, the “WGI Insurance Contracts”) insure against such
risks, and are, in the reasonable judgment of WGI, in such amounts, as are
appropriate and reasonable considering WGI’s property, business and operations.
All of the WGI Insurance Contracts are in full force and effect, with no default
thereunder by WGI which could permit the insurer to deny payment of claims
thereunder. All premiums due and payable thereon have been paid and WGI has not
received written or, to the Knowledge of WGI, oral notice from any of its
insurance carriers that any insurance premiums will be materially increased in
the future or that any insurance coverage provided under any of the WGI
Insurance Contracts will not be available in the future on substantially the
same terms as now in effect. WGI has not received or given a notice of
cancellation with respect to any of the WGI Insurance Contracts.

3.20    Banking Relationships. Schedule 3.20 hereto shows the name, location and
respective account number of each account, line of credit, or safe deposit box
that WGI has with any bank or trust company and the names of all Persons
authorized to draw thereon or to have access thereto.

3.21    No Contingent Liabilities. WGI has no contingent or conditional
liabilities or obligations of any kind arising from or relating to any
acquisition of a Subsidiary or line of business.

3.22    Absence of Certain Relationships. Except as set forth on Schedule 3.22
hereto, none of (a) WGI, (b) any executive officer of WGI, (c) any Stockholder,
or (d) to the Knowledge of WGI, any member of the immediate family of the
Persons listed in (a) through (c) of this sentence, has any financial or
employment interest in any subcontractor, supplier, or customer of WGI (other
than holdings in publicly held companies of less than two percent (2%) of the
outstanding capital stock of any such publicly held company).

3.23    Foreign Corrupt Practices and Bribes. WGI has not directly or indirectly
taken any action which would cause WGI to be in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or any rules and regulations
thereunder. WGI has not directly or, to the Knowledge of WGI, indirectly
(a) made any contribution, gift, bribe, rebate, payoff, influence payment,
kick-back, or other payment to any Person, private or public, regardless of
form, whether in money, property or services (i) to obtain favorable treatment
in securing business, (ii) to pay for favorable treatment for business secured,
(iii) to obtain special concessions or for special concessions already obtained,
for or in respect of WGI, or (iv) in

 

30



--------------------------------------------------------------------------------

violation of any law or regulation, or (b) established or maintained any fund or
asset for use in connection with any of the foregoing that has not been recorded
in the books and records of WGI.

3.24    Government Contracts.

3.24.1    Generally. Each WGI engagement and contract, which in either case is a
Government Contract (each, a “WGI Government Contract”), is listed on Schedule
3.24 hereto and identified as a Government Contract. Also listed on Schedule
3.24 hereto and identified as a “Government Bid” is each outstanding quotation,
bid or proposal for a Government Contract involving the business. Listed and
separately identified on Schedule 3.24 hereto is each WGI Government Contract
under which WGI has received any written or, to the Knowledge of WGI, oral
notice from the customer on such WGI Government Contract that WGI’s performance
thereof is or may be (i) materially behind the contractually required schedule,
(ii) failing to comply with some other material technical or other contractual
requirement thereof or (iii) experiencing a material cost overrun.

3.24.2    Bids and Awards. To the Knowledge of WGI, (a) each WGI Government
Contract was legally awarded, and (b) no such WGI Government Contract (or, where
applicable, the prime contract with the United States Government under which
such WGI Government Contract was awarded) is the subject of bid or award protest
proceedings. Since December 31, 2006, WGI has not entered into any WGI
Government Contract on which it was required to certify cost or pricing data
under the Truth in Negotiations Act.

3.24.3    Compliance with Law and Regulation and Contractual Terms; Inspection
and Certification. WGI has complied in all material respects with all statutory
and regulatory requirements pertaining to the WGI Government Contracts,
including the Armed Services Procurement Act, the Federal Procurement and
Administrative Services Act, the Federal Acquisition Regulation (the “FAR”), the
FAR cost principles and the Cost Accounting Standards, in each case to the
extent applicable. WGI has complied in all material respects with all terms and
conditions, including (but not limited to) all clauses, provisions,
specifications, and quality assurance, testing and inspection requirements of
the WGI Government Contracts, whether incorporated expressly, by reference or by
operation of law. All facts set forth in or acknowledged by any representations,
certifications or disclosure statements made or submitted by or on behalf of WGI
in connection with any WGI Government Contracts and its quotations, bids and
proposals for Government Contracts were current, accurate and complete as of the
date of their submission. To the Knowledge of WGI, WGI has complied with all
applicable representations, certifications and disclosure requirements under all
WGI Government Contracts and each of its quotations, bids and proposals for
Government Contracts. WGI has developed and implemented a government contracts
compliance program which includes corporate policies and procedures designed to
ensure compliance with applicable government procurement statutes, regulations
and contract requirements. To the Knowledge of WGI, no facts exist which could
reasonably be expected to give rise to liability to WGI under the False Claims
Act. Except as described in Schedule 3.24 hereto, WGI has not undergone and is
not undergoing any audit (other than routine DCAA audits), review, inspection,
investigation, survey or examination of records relating to any WGI Government
Contract. WGI has made available to Parent the results of any audit, review,
inspection, investigation, survey or examination of records described in

 

31



--------------------------------------------------------------------------------

Schedule 3.24 hereto. WGI’s cost accounting, purchasing, inventory and quality
control systems are in material compliance with all applicable government
procurement statutes and regulations and with the requirements of the WGI
Government Contracts (or any of them).

3.24.4    Within the Scope. Except as specifically set forth in Schedule 3.24
hereto,

(a)    WGI is not a party, and since December 31, 2001, has not been a party, to
any task order or delivery order, under a multiple award schedule contract or
any other Government Contract, where the goods or services purchased, or
identified to be purchased, by a government entity under such task order or
delivery order are different from those described in the statement of work
contained in the multiple award schedule contract or other Government Contract
under which the task order or delivery order was issued;

(b)    WGI has not sold, any goods or services to any government entity that
are, or were, materially different from those described in the statement of work
of a valid Government Contract pursuant to which the goods or services were
delivered to the government entity; and

(c)    to the Knowledge of WGI, there has been no allegation, charge, finding,
investigation or report (internal or external to WGI) to the effect that WGI has
been, or may have been, a party to a task order or delivery order under the
circumstances described in clause (a) above, or sold goods or services to a
government entity under the circumstances described in clause (b) above.

3.24.5    Credentials. To the Knowledge of WGI, each WGI employee performing
services related to a WGI Government Contract possessed (during the time of such
performance) all of the required credentials (e.g., education and experience)
specified in or required by such WGI Government Contract.

3.24.6    Disputes, Claims and Litigation. Except as described in Schedule 3.24
hereto, to the Knowledge of WGI, there are neither any outstanding claims or
disputes against WGI relating to any WGI Government Contract nor any facts or
allegations that could give rise to such a claim or dispute in the future.
Except as described in Schedule 3.24 hereto, there are neither any outstanding
claims or disputes relating to any WGI Government Contract which, if resolved
unfavorably to WGI, would materially increase WGI’s cost to complete performance
of such Government Contract above the amounts set forth in the estimates to
complete previously prepared by WGI and delivered to Parent for each WGI
Government Contract, nor, to the Knowledge of WGI, any reasonably foreseeable
expenditures which would materially increase the cost to complete performance of
any WGI Government Contract above the amounts set forth in the estimates to
complete described above. WGI has not been and is not now, to the Knowledge of
WGI, under any administrative, civil or criminal investigation or indictment
involving alleged false statements, false claims or other misconduct relating to
any WGI Government Contract or quotations, bids and proposals for Government
Contracts, and to the Knowledge of WGI, there is no basis for any such
investigation or indictment. WGI has not been, and is not now, a party to any
administrative or civil litigation involving alleged false statements, false
claims or other misconduct relating to any WGI Government Contract or

 

32



--------------------------------------------------------------------------------

quotations, bids and proposals for Government Contracts, and there is no basis
for any such proceeding. Except as described in Schedule 3.24 hereto, neither
the United States Government nor any prime contractor or higher-tier
subcontractor under a Government Contract has withheld or set off, or, to the
Knowledge of WGI, attempted to withhold (other than the hold-backs pursuant to
contracts in the ordinary course of business), or set off, amounts of money
otherwise acknowledged to be due to WGI under any WGI Government Contract.

3.24.7    DCAA Audits. WGI has not had any adjustments arising out of audits by
the Defense Contracting Audit Agency. Except as described in Schedule 3.24
hereto, neither the United States Government nor any prime contractor or
higher-tier subcontractor under an outstanding Government Contract has
disallowed any costs claimed by WGI under any WGI Government Contract, and there
is no fact or occurrence that could be a basis for disallowing any such costs.
The reserves established by WGI with respect to possible adjustments to the
indirect and direct costs incurred by WGI on any Government Contract are
reasonable and are adequate to cover any potential adjustments resulting from
audits of any such Government Contract, in each case to the extent required by
GAAP.

3.24.8    Sanctions. Neither the United States Government nor any prime
contractor or higher-tier subcontractor under a Government Contract nor any
other Person has notified WGI in writing of any actual or alleged violation or
breach of any statute, regulation, representation, certification, disclosure
obligation, contract term, condition, clause, provision or specification. WGI
has not received any show cause, cure, deficiency, default or similar notices in
writing relating to any WGI Government Contract. Neither WGI nor any
Stockholder, director, officer, executive employee, or to the Knowledge of WGI
any consultant or Affiliate thereof has been or is not now suspended, debarred,
or proposed for suspension or debarment from government contracting, and to the
Knowledge of WGI, no facts exist which would reasonably be expected to give rise
to such suspension or debarment, or proposed suspension or debarment. No
determination of non-responsibility has ever been issued against WGI with
respect to any quotation, bid or proposal for a Government Contract.

3.24.9    Terminations. Except as described in Schedule 3.24 hereto, no WGI
Government Contract has been terminated for default within 24 months prior to
the date of this Agreement. Except as described in Schedule 3.24 hereto, WGI has
not received any notice in writing, terminating or indicating an intent to
terminate any WGI Government Contract for convenience.

3.24.10    Assignments. Except as described in Schedule 3.24 hereto, WGI has not
made any assignment of any WGI Government Contract or of any interest in any WGI
Government Contract to any Person. Except as described in Schedule 3.24 hereto,
WGI has not entered into any financing arrangements with respect to the
performance of any WGI Government Contract.

3.24.11    Property. WGI is in material compliance with all applicable Legal
Requirements with respect to the possession and maintenance of all government
furnished property (as defined in the FAR).

 

33



--------------------------------------------------------------------------------

3.24.12    National Security Obligations. Except to the extent prohibited by
applicable Legal Requirements, Schedule 3.24 hereto sets forth all facility
security clearances held by WGI. To the Knowledge of WGI, there is no existing
information, fact, condition or circumstance that would cause WGI to lose its
facility security clearances. WGI is in material compliance with all applicable
Legal Requirements regarding national security, including those obligations
specified in the National Industrial Security Program Operating Manual, DOD
5220.22-M (January 1995), and any supplements, amendments or revised editions
thereof.

3.24.13    No Contingent Fees. No facts, events or other circumstances exist
that violates or otherwise constitutes a basis on which the United States
Government or any other Person might reasonably claim to violate, the covenant
against contingent fees under any WGI Government Contract, or 10 U.S.C. § 2506,
41 U.S.C. § 254 or FAR 52.303-5.

3.24.14    Certain Inactive Contracts. Schedule 3.24 hereto lists every inactive
WGI Government Contract that is not closed out. WGI does not have any material
Liabilities under any inactive WGI Government Contract that is not closed out.

3.25    Export Compliance. Except as listed on Schedule 3.25 hereto, WGI is in
compliance with all U.S. export control Legal Requirements, including but not
limited to US Department of State International Trafficking in Arm Regulations,
U.S. Department of Commerce Export Administration Regulations, US/Canada Joint
Certification Program and U.S. Customs Legal Requirements.

3.26    Full Disclosure. To the Knowledge of WGI, neither this Agreement nor any
Section, agreement, document or certificate delivered pursuant hereto contains
any untrue statement of a material fact by WGI or the Stockholders or omits to
state a material fact necessary in order to make the statements of WGI or the
Stockholders contained herein or therein. To the Knowledge of WGI, all documents
and other papers delivered by or on behalf of the Stockholders or WGI in
connection with this Agreement are true, complete and correct in all material
respects.

3.27    Overlapping Disclosure. Any matter fully disclosed in one Schedule
hereto shall be deemed to be disclosed in the other relevant Schedules.

Article 4

Representations And Warranties Of Parent And Federal

Parent and Federal, jointly and severally, represent and warrant to WGI as
follows:

4.1    Corporate Status of Parent and Federal. Each of Parent and Federal is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, with the requisite corporate power to own, operate and
lease its properties and to carry on its business as now being conducted.

4.2    Authority for Agreement; Noncontravention.

4.2.1    Authority of Parent. Each of Parent and Federal has the corporate power
and authority to enter into this Agreement and to consummate the transactions

 

34



--------------------------------------------------------------------------------

contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by the boards of directors of Parent and Federal, and no other
corporate proceedings on the part of Parent or Federal are necessary to
authorize the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby. This Agreement and the other agreements
contemplated hereby to be signed by Parent or Federal have been duly executed
and delivered by Parent and/or Federal, as the case may be, and constitute valid
and binding obligations of Parent and/or Federal, as the case may be,
enforceable against Parent and/or Federal in accordance with their terms,
subject to the qualifications that enforcement of the rights and remedies
created hereby and thereby are subject to (a) bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other laws of general
application affecting the rights and remedies of creditors and (b) general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

4.2.2    No Conflict. Neither the execution and delivery of this Agreement by
Parent or Federal, nor the performance by Parent or Federal of its obligations
hereunder, nor the consummation by Parent or Federal of the transactions
contemplated hereby will (a) conflict with or result in a violation of any
provision of the Certificate of Incorporation or by-laws of either Parent or
Federal, or (b) with or without the giving of notice or the lapse of time, or
both, conflict with, or result in any violation or breach of, or constitute a
default under, or result in any right to accelerate or result in the creation of
any lien, charge or encumbrance pursuant to, or right of termination under, any
provision of any note, mortgage, indenture, lease, instrument or other
agreement, Permit, concession, grant, franchise, license, judgment, order,
decree, statute, ordinance, rule or regulation to which Parent, Federal or any
of Parent’s other Subsidiaries is a party or by which any of them or any of
their assets or properties is bound or which is applicable to any of them or any
of their assets or properties. No authorization, consent or approval of, or
filing with or notice to, any Governmental Entity is necessary for the execution
and delivery of this Agreement by Parent or Federal or the consummation by
Parent or Federal of the transactions contemplated hereby, except for (i) the
filing of a pre-merger notification and report form by Parent under the HSR Act
and any other documents or information requested by the United States Department
of Justice or the United States Federal Trade Commission in connection
therewith; (ii) the filing of merger notifications, applications, documents and
information with competition authorities of foreign jurisdictions to the extent
applicable; and (iii)such consents, authorizations, filings, approvals and
registrations which if not obtained or made would not have a material adverse
effect on the financial condition, business, operations, assets, properties,
results of operations or prospects of Parent or Federal.

4.3    Financial Capability. Parent and Federal have and will have as of the
Closing sufficient funds available to them to fund the Purchase Price required
by Section 2.2. Parent and Federal’s ability to consummate the transactions
contemplated by this Agreement is not contingent on raising any equity capital,
obtaining financing therefor, consent of any lender or any other matter relating
to funding payments under this Agreement.

4.4    Sophisticated Investor. Parent is a sophisticated investor, represented
by independent legal and investment counsel with experience in the acquisition
and valuation of ongoing businesses and acknowledges that it has received, or
has had access to, all information which it considers necessary or advisable to
enable it to make an informed investment decision

 

35



--------------------------------------------------------------------------------

concerning its purchase of WGI Common Stock. Parent is acquiring WGI Common
Stock for investment purposes only, and not with a view to, or for, any public
resale or other distribution thereof. Parent acknowledges that WGI Common Stock
has not been registered under the Securities Act or any state or foreign
securities laws and that WGI Common Stock may not be sold, transferred, offered
for sale, pledged, hypothecation or other disposition is pursuant to the terms
of an effective registration statement under the Securities Act and are
registered under any applicable state or foreign securities laws or pursuant to
an exemption from registration under the Securities Act and any applicable state
or foreign securities laws. For the avoidance of doubt, the acknowledgements in
this Section 4.4 shall not affect the rights of Parent Indemnitees under
Section 6.2.

4.5    No Broker’s or Finder’s Fees. Neither Parent nor Federal has paid or
agreed to pay any fee or commission to any broker, finder, financial advisor or
intermediary in connection with the transactions contemplated by this Agreement.

Article 5

Conduct of Business Prior To The Closing Date

5.1    Conduct of WGI’s Business.

5.1.1    Ordinary Course. Between the date of this Agreement and the Closing
Date or the date, if any, on which this Agreement is earlier terminated pursuant
to its terms, WGI shall (a) carry on its business in the usual, regular and
ordinary course in substantially the same manner as heretofore conducted, pay
its debts and taxes when due subject to good faith disputes over such debts or
taxes, pay or perform other material obligations when due, except when subject
to good faith disputes over such obligations, and use all Commercially
Reasonable Efforts consistent with past practices and policies to preserve
intact its present business organization, keep available the services of its
present officers and employees and preserve its material relationships with
customers, suppliers and others having business relationships with it, to the
end that WGI’s goodwill and ongoing business shall be unimpaired at the Closing
Date, and (b) promptly notify Parent of any event or occurrence which will have
or could reasonably be expected to have an WGI Material Adverse Effect.

5.1.2    Actions Requiring Parent’s Consent. Except as set forth on Schedule 5.1
hereto, between the date of this Agreement and the Closing Date or the date, if
any, on which this Agreement is earlier terminated pursuant to its terms, WGI
shall not, except to the extent that Parent shall otherwise consent in writing
(such consent not to be unreasonably withheld):

(a)    amend its charter documents or by-laws;

(b)    declare or pay any dividends or distributions on its outstanding shares
of capital stock or purchase, redeem or otherwise acquire for consideration any
shares of its capital stock or other securities except in accordance with
agreements existing as of the date hereof;

(c)    issue or sell any shares of its capital stock, effect any stock split or
otherwise change its capitalization as it exists on the date hereof, or issue,
grant, or sell any options, stock appreciation or purchase rights, warrants,
conversion rights or other rights,

 

36



--------------------------------------------------------------------------------

securities or commitments obligating it to issue or sell any shares of its
capital stock, or any securities or obligations convertible into, or exercisable
or exchangeable for, any shares of its capital stock;

(d)    borrow or agree to borrow any funds or voluntarily incur, or assume or
become subject to, whether directly or by way of guaranty or otherwise, any
material obligation or Liability, except obligations incurred in the ordinary
course of business consistent with past practices;

(e)    pay, discharge or satisfy any claim, obligation or Liability in excess of
$50,000 (in any one case) or $100,000 (in the aggregate), other than the
payment, discharge or satisfaction in the ordinary course of business of
obligations reflected on or reserved against in the WGI Balance Sheet, or
incurred since the date of the WGI Balance Sheet in the ordinary course of
business consistent with past practices or in connection with this transaction;

(f)    except as required by applicable law or this Agreement, adopt or amend in
any material respect, any agreement or plan (including severance arrangements)
for the benefit of its employees;

(g)    sell, mortgage, pledge or otherwise encumber or dispose of any of its
assets which are material, individually or in the aggregate, to the business of
WGI, except in the ordinary course of business consistent with past practices;

(h)    acquire by merging or consolidating with, or by purchasing any equity
interest in or a material portion of the assets of, any business or any
corporation, partnership interest, association or other business organization or
division thereof, or otherwise acquire any assets which are material,
individually or in the aggregate, to the business of WGI, except in the ordinary
course of business consistent with past practices;

(i)    increase the following amounts payable or to become payable: (i) the
salary of any of its directors or officers, other than increases in the ordinary
course of business consistent with past practices and not exceeding, in any
case, five percent (5%) of the director’s or officer’s salary on the date
hereof, (ii) any other compensation of its directors or officers, including any
material increase in benefits under any bonus, insurance, pension or other
benefit plan made for or with any of those persons, other than increases that
are provided in the ordinary course of business consistent with past practices
to broad categories of employees and do not discriminate in favor of the
aforementioned persons, and (iii) the compensation of any of its other
employees, consultants or agents except in the ordinary course of business
consistent with past practices;

(j)    dispose of, permit to lapse, or otherwise fail to preserve its rights to
use the WGI Proprietary Rights or enter into any settlement regarding the breach
or infringement of, all or any part of the WGI Proprietary Rights, or modify any
existing rights with respect thereto, other than in the ordinary course of
business consistent with past practices, and other than any such disposal,
lapse, failure, settlement or modification that does not have and could not
reasonably be expected to have an WGI Material Adverse Effect;

 

37



--------------------------------------------------------------------------------

(k)    sell, or grant any right to exclusive use of, all or any part of the WGI
Proprietary Rights;

(l)    enter into any contract or commitment or take any other action that is
not in the ordinary course of its business or could reasonably be expected to
have an adverse impact on the transactions contemplated hereunder or that would
have or could reasonably be expected to have an WGI Material Adverse Effect;

(m)    amend in any material respect any agreement to which it is a party, the
amendment of which will have or could reasonably be expected to have an WGI
Material Adverse Effect;

(n)    waive, release, transfer or permit to lapse any claim or right (i) that
has a value, or involves payment or receipt by it, of more than $50,000 or
(ii) the waiver, release, transfer or lapse of which would have or could
reasonably be expected to have an WGI Material Adverse Effect;

(o)    make or change any election, change an annual accounting period, adopt or
change any accounting method, file any amended Tax Return, enter into any
closing agreement, settle any Tax claim or assessment relating to WGI, surrender
any right to claim a refund of Taxes, consent to any extension or waiver of the
limitation period applicable to any Tax claim or assessment relating to WGI or
take any other similar action relating to the filing of any Tax Return or the
payment of any Tax, if such election, adoption, change, amendment, agreement,
settlement, surrender, consent or other action would have the effect of
materially increasing the Tax liability of WGI for any period ending after the
Closing Date or decreasing any Tax attribute of WGI existing on the Closing
Date;;

(p)    make any change in any method of accounting or accounting practice other
than changes required to be made in order that WGI’s financial statements comply
with GAAP; or

(q)    agree, whether in writing or otherwise, to take any action prohibited in
this Section 5.1.

5.2    Forbearances of Parent and Federal. From the date hereof until the
Closing Date Time, except as expressly contemplated or permitted by this
Agreement, without the prior written consent of WGI, Parent and Federal will
not, and Parent will cause each of its other Subsidiaries not to:

5.2.1    Adverse Actions. Take any action that is intended or is reasonably
likely to result in (i) any of its representations and warranties set forth in
this Agreement being or becoming untrue in any material respect at any time at
or prior to the Closing Date, (ii) any of the conditions to the transaction set
forth in Sections 7.1 and 7.3 not being satisfied or (iii) a material violation
of any provision of this Agreement, except as may be required by applicable law
or regulation.

5.2.2    Commitments. Enter into any contract with respect to, or otherwise
agree or commit to do, any of the foregoing.

 

38



--------------------------------------------------------------------------------

Article 6

Additional Agreements

6.1    Expenses.

6.1.1    General. Except as provided in this Section 6.1, each party hereto
shall be responsible for its own costs and expenses in connection with the
Transaction, including fees and disbursements of consultants, brokers, finders,
investment bankers and other financial advisors, counsel and accountants
(“Expenses”).

6.1.2    Certain Expenses. At the Closing, unless previously paid by WGI,
Federal shall pay the fees, as designated in writing by WGI to Parent of
(a) Argy, Wiltse & Robinson, P.C. and (b) Patton Boggs LLP, which amounts shall
reduce the Purchase Price due to the Stockholders and Shadow Stockholders at the
Closing in accordance with Section 2.2.2.

6.1.3    HSR Filing Fee. Parent and WGI shall share equally any filing fees
related to Antitrust Filings as defined in Section 6.8.

6.1.4    Uncovered Expenses. WGI and the Stockholders shall ensure that either:
(a) any valid, uncontested Expenses incurred by WGI, the Stockholders and the
Shadow Stockholders are paid at or before the Closing from the aggregate
Purchase Price so that such valid, uncontested Expenses do not continue to be or
do not become the liability of WGI after the Closing or (b) provision is made
for any such Expenses on WGI’s books for payment after the Closing (it being
understood that in such event the Net Assets on the Closing Balance Sheet shall
be reduced by any such Expenses).

6.2    Indemnification.

6.2.1    By Parent.

(a)    Subject to and as limited by the provisions contained in all of
Section 6.2 and the subsections thereof, Parent shall protect, defend, indemnify
and hold harmless the Stockholders and their Affiliates, respective agents,
representatives, successors and assigns (“Stockholder Indemnitees”) from and
against any Loss that may be sustained, suffered or incurred by the Stockholders
or their Affiliates, and that arose from (i) any breach by Parent or Federal of
its representations and warranties, (ii) any breach by Parent or Federal of its
covenants in this Agreement, (iii) Taxes as provided in Section 6.2.1(b) or
(iv) any liabilities of WGI following the Closing other than those liabilities
for which the Stockholders have agreed to indemnify Parent pursuant to
Section 6.2.2 of this Agreement.

(b)    The obligations of Parent under Section 6.2.1(a) shall extend to (i) all
Taxes with respect to taxable periods beginning after the Closing Date
(including any Taxes with respect to transactions properly treated as occurring
on the day after the Closing Date pursuant to Treasury Regulations
Section 1.1502-76(b)(1)(ii)(B) or any similar provision of state, local or
foreign law) and (ii) all Taxes (other than income Taxes) with respect to
Straddle Periods to the extent that such Taxes are allocable to the period after
Closing pursuant to Section 6.6.2.

 

39



--------------------------------------------------------------------------------

6.2.2    By Stockholders and Shadow Stockholders.

(a)    Subject to and as limited by the provisions contained in all of
Section 6.2 and the subsections thereof, the Stockholders and, pursuant to the
Shadow Stockholder Releases (to be executed by the Shadow Stockholders pursuant
to Section 7.2.20), the Shadow Stockholders, jointly and severally shall
protect, defend, indemnify and hold harmless Parent, Federal, WGI and their
respective Affiliates, and their officers, directors, employees, agents,
representatives, successors and assigns (“Parent Indemnitees”) from and against
any Loss that may be sustained, suffered or incurred by Parent Indemnitees and
that arose from (i) any breach by the Stockholders or WGI of their respective
representations and warranties in this Agreement, (ii) any breach by the
Stockholders or WGI of the covenants and obligations in or under this Agreement
(iii) Taxes as provided in Section 6.2.2(b), to the extent such Taxes have not
been accrued or otherwise reserved for on the Closing Balance Sheet and included
in the calculation of the Net Assets Adjustment to the Purchase Price (it being
the intent of the parties that all of the provisions of this Agreement shall be
interpreted to avoid requiring the Stockholders to pay (or receive a reduction
in the Purchase Consideration) twice for the same Tax) and (iv) the
Stockholders’ and WGI’s Expenses (but in such cases only to the extent such
amounts are not reflected in the Closing Balance Sheet or deducted from the
Purchase Price).

(b)    The obligations of the Stockholders and the Shadow Stockholders under
Section 6.2.2(a) shall extend to (A) all Taxes with respect to taxable periods
ending on or prior to the Closing Date and (B) all Taxes with respect to
Straddle Periods to the extent that such Taxes are allocable to the period prior
to Closing pursuant to Section 6.6.2. Such obligations shall be without regard
to whether there was any breach of any representation or warranty under Article
3 with respect to such Tax or any disclosures that may have been made with
respect to Article 3 or otherwise. The indemnification obligations under this
Section 6.2.2(b) shall apply even if the additional Tax liability results from
the filing of a return or amended return with respect to a pre-Closing Date
transaction or period (or portion of a period) by Parent. Parent shall not cause
or permit WGI to file an amended Tax Return with respect to any taxable period
ending on or prior to the Closing Date or any Straddle Period unless (y) the
Stockholders’ Representatives consent in their sole discretion or (z) Parent
obtains a legal opinion from counsel reasonably acceptable to the Stockholders’
Representatives that such amendment is legally required to be filed (provided,
further, that such legal opinion may not assume any facts that are disputed in
good faith by the Stockholders’ Representatives).

6.2.3    Procedure for Third-Party Claims.

(a)    If any Third-Party Claims shall be commenced, or any claim or demand
shall be asserted (other than audits or contests with Taxing Authorities
relating to Taxes), in respect of which the Indemnified Party proposes to demand
indemnification by Indemnifying Party under Sections 6.4.1 or 6.4.2, the
Indemnified Party shall notify the Indemnifying Party and the Escrow Agreement
in writing of such demand, setting forth in reasonable detail the basis for the
claim and a reasonable, good faith estimate of such claim, if estimatible, and
the Indemnifying Party shall have the right to assume the entire control of the
defense, compromise or settlement thereof (including the selection of counsel),
subject to the right of the Indemnified Party to participate (with counsel of
its choice, and the reasonable fees and expenses of such additional counsel
shall be at the expense of the Indemnifying Party). The

 

40



--------------------------------------------------------------------------------

Indemnifying Party will not compromise or settle any such action, suit,
proceeding, claim or demand (other than, after consultation with Indemnified
Party, an action, suit, proceeding, claim or demand to be settled by the payment
of money damages and/or the granting of releases, provided that no such
settlement or release shall acknowledge the Indemnified Party’s liability for
future acts or obligate Parent with respect to activities of WGI without the
prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld.

(b)    Notwithstanding anything to the contrary contained in this Section 6.2.3,
Parent shall have the sole right to control and make all reasonable decisions
regarding interests in any Tax audit or administrative or court proceeding
relating to Taxes, including selection of counsel and selection of a forum for
such contest, provided, however, that in the event such audit or proceeding
relates to Taxes for which the Stockholders are responsible and have agreed to
indemnify Parent, (i) Parent, WGI, and the Stockholders shall cooperate in the
conduct of any audit or proceeding relating to such period, (ii) the
Stockholders acting through the Stockholders’ Representatives, shall have the
right (but not the obligation) to participate in such audit or proceeding at the
Stockholders’ expense, (iii) Parent shall not enter into any agreement with the
relevant taxing authority pertaining to such Taxes without the written consent
of the Stockholders’ Representatives, which consent shall not unreasonably be
withheld, and (iv) Parent may, without the written consent of the Stockholders’
Representatives, enter into such an agreement, provided that Parent shall have
agreed in writing to accept responsibility and liability for the payment of such
Taxes and to forego any indemnification or other claim under this Agreement with
respect to such Taxes.

(c)    The parties will keep each other informed as to matters related to any
audit or judicial or administrative proceedings involving Taxes for which
indemnification may be sought hereunder, including, without limitation, any
settlement negotiations. Refunds of Tax relating to periods ending prior to the
Closing Date (or to that portion of a Straddle Period that is prior to Closing
under the principles of Section 6.6.2) shall be the property of the
Stockholders, but only to the extent that such refunds are not attributable to
(i) net operating loss or other carrybacks from periods ending after the Closing
Date, (ii) refund claims that are initiated by Parent (provided that Parent
gives the Stockholders’ Representatives prior notice of such possible claim and
the Stockholders decline to pursue such refund at its or their own expense) or
(iii) refunds reflected in the calculation of the Net Assets Adjustment to the
Purchase Price; provided, however, that Parent shall in no event have an
obligation to file or cause to be filed a claim for refund with respect to any
Taxes relating to any period.

(d)    Any indemnity payment or payment of Tax by the Stockholders as a result
of any audit or contest shall be reduced by the correlative amount, if any, by
which any Tax of Parent or its Affiliates is actually reduced for periods ending
after the Closing Date as a result thereof. All other refunds of Tax are the
property of Parent.

(e)    The Indemnified Party shall cooperate fully in all respects with the
Indemnifying Party in any defense, compromise or settlement, subject to this
Section 6.2.3 including, without limitation, by making available all pertinent
books, records and other information and personnel under its control to the
Indemnifying Party.

 

41



--------------------------------------------------------------------------------

6.2.4    Procedure for Direct Claims.

(a)    Any Direct Claim shall be asserted by written notice given by the
Indemnified Party to the Indemnifying Party, which notice shall set forth in
reasonable detail the basis for the claim and a reasonable, good faith estimate
of such claim (each a “Direct Claim Notice”). The Indemnifying Party shall have
a period of twenty (20) Business Days from the date of receipt (the “Direct
Claim Notice Period”) within which to respond to a Direct Claim Notice. If the
Indemnifying Party does not respond in writing within the Direct Claim Notice
Period, then the Indemnifying Party shall be deemed to have accepted
responsibility for the claimed indemnification and shall have no further right
to contest the validity of that particular claim. If the Indemnifying Party does
respond in writing within the Direct Claim Notice Period, and rejects the claim
in whole or in part, the Indemnified Party shall be free to pursue all available
remedies. To the extent that any Parent Indemnitees ultimately prevail in
finally adjudicating a Direct Claim (or the Stockholders’ Representatives
concede (on behalf of the Stockholders and the Shadow Stockholders), or
otherwise do not timely respond to a Direct Claim Notice made by Parent), then
the Direct Claim shall be satisfied from the Escrow Accounts in proportion to
William H. Reno’s, the ESOP’s, the Trust’s and the Shadow Stockholders’ share
(based upon their respective Equity Holders’ Pro Rata Percentage) of such Direct
Claim (and the Escrow Agent shall pay to Parent from the Escrow Accounts the
amount of the Direct Claim) with no further action (except notice to the
Stockholders’ Representatives) required by Parent or the Stockholders’
Representatives. Notwithstanding the foregoing, in the event that a Direct Claim
is in excess of the funds remaining in the Escrow Accounts, the Stockholders and
Shadow Stockholders shall be and remain jointly and severally liable for any or
all of the Direct Claim subject to the limitations set forth in this
Section 6.2.

(b)    Notwithstanding anything in this Agreement to the contrary, the
Stockholders Indemnitees and Parent Indemnitees shall each bear their own costs,
including counsel fees and expenses, incurred in connection with Direct Claims
against Parent and the Stockholders, respectively hereunder that are not based
upon claims asserted by third parties.

6.2.5    Calculation of Amount of Claims and Losses. The amount of any claims or
Loss subject to indemnification under Section 6.2.2 shall be calculated net of
any amounts recovered by Parent or its Affiliates (including WGI after the
Closing) under applicable insurance policies held by Parent or its Affiliates.
The Parent Indemnities shall seek full recovery under all insurance policies
covering any Loss to the same extent as they would if such Loss were not subject
to indemnification hereunder, and Federal, Parent and WGI shall not terminate or
cancel any insurance policies maintained by WGI for periods prior to the
Closing. In the event that an insurance recovery is made by Federal, Parent, WGI
or any of their Affiliates with respect to any Loss for which any such Person
has been indemnified hereunder, then a refund equal to the aggregate amount of
the recovery (net of all direct un-reimbursed collection expenses) shall be made
promptly to the Stockholders’ Representatives (on behalf of the Stockholders and
Shadow Stockholders). The amount of any claims or Loss subject to
indemnification under Section 6.2.2 shall be calculated net of any Tax benefits
actually received by Parent or its Affiliates (including WGI after the Closing)
resulting from the matter giving rise to the indemnification claim hereunder. In
no event will Losses include claims for consequential, punitive or incidental
damages, including consequential damages consisting of business interruption or
lost profits.

 

42



--------------------------------------------------------------------------------

6.2.6    Limitations on Rights of Parent Indemnitees.

(a)    Notwithstanding anything to the contrary contained herein and subject to
Section 6.2.6(b):

(i) except as provided in Section 8.1, any claim for indemnification by any of
the Parent Indemnities under this Section 6.2 must be asserted by written notice
on or before the Survival Date;

(ii) the rights of Parent Indemnitees to indemnification by the Stockholders and
the Shadow Stockholders for breaches of representations and warranties hereunder
shall be subject to the limitation that Parent Indemnitees shall not be entitled
to indemnification with respect to a claim or claims of breach of representation
and warranty by the Stockholders unless the aggregate amount of all such claims
exceeds $400,000, in which event the indemnity provided for in this Section 6.2
shall be effective with respect to the total amount of such damages (including
the first $400,000);

(iii) notwithstanding anything to the contrary in this Agreement or elsewhere,
the ESOP’s sole and exclusive liability for monetary damages under this
Agreement, and the Parent Indemnitees’ sole and exclusive recourse for monetary
damages against the ESOP, shall be limited to funds in the segregated ESOP
Escrow Account, while such funds remain in such Escrow Account, and shall expire
when the Escrow Agreement is terminated or the funds have been distributed, and

(iv) the Stockholders’ and the Shadow Stockholders’ aggregate maximum liability
to the Parent Indemnitees under this Agreement for any reason whatsoever shall
not exceed $15,000,000; provided further that, the maximum liability of each
Non-ESOP Stockholder and each Shadow Stockholder shall not exceed their
individual respective share of the Purchase Price actually received.

(b)    The limitation in Section 6.2.6(a)(ii) shall not apply to claims based on
the indemnification liabilities of the Stockholders and the Shadow Stockholders
pursuant to clauses (ii), (iii) or (iv) of Section 6.2.2(a).

(c)    Notwithstanding anything to the contrary in this Agreement, but subject
to the limitations set forth in this Agreement, any indemnification obligations
of the Stockholders or the Shadow Stockholders shall first be satisfied from the
Escrow Accounts prior to any Parent Indemnitee exercising any other remedy,
offset or action to seek recovery of amounts payable to any Parent Indemnitee
pursuant to Non-ESOP Stockholders’ and Shadow Stockholders’ indemnification
obligations.

(d)    Notwithstanding anything to the contrary in this Agreement, but subject
to the limitations set forth in this Agreement, only fifty percent (50%) of any
Loss that may be sustained, suffered or incurred by Parent Indemnities arising
from any breach by WGI of its representation and warranty that it has materially
complied with all legal requirements applicable to the classification of
employees and independent contractors in Section 3.12.6 (i) shall be counted
toward the $400,000 limitation in Section 6.2.6(a)(ii) and the liability caps in

 

43



--------------------------------------------------------------------------------

Section 6.2.6(a)(iv) and (ii) shall be required to be indemnified by the
Stockholders and Shadow Stockholders pursuant to Section 6.2.2(a)(i).

6.2.7    Limitations on Rights of Stockholders Indemnitees. Parent’s aggregate
maximum liability for all indemnification claims under this Agreement shall not
exceed $15,000,000.

6.2.8    Limitation on Rights Against WGI. Notwithstanding anything to the
contrary, Parent, Federal and the Stockholders (and, pursuant to the Shadow
Stockholder Releases, the Shadow Stockholders) each acknowledge and agree that
that they shall have no right to make a claim against WGI pursuant to any
indemnity provision or agreement or otherwise in respect of claims made solely
by Parent Indemnitees pursuant to Section 6.2.2.

6.2.9    Adjustment to Purchase Price. All indemnity payments made pursuant to
this Section 6.2 or otherwise shall be treated for all Tax purposes as an
adjustment to the Purchase Price.

6.2.10    Escrow.

(a) Pursuant to Section 2.2.3 and the Escrow Agreement, at the Closing, Federal
shall deliver to the Escrow Agent the Escrow Payment, and the Escrow Agent shall
set up the separate Escrow Accounts pursuant to the terms of the Escrow
Agreement to secure the Stockholders’ and the Shadow Stockholders’
indemnification obligations under this Section 6.2. Within ten (10) Business
Days following the first (1st) year anniversary of the Closing Date (the
“Initial Escrow Distribution Date”), the Escrow Agent shall, pursuant to the
terms of the Escrow Agreement, deliver (i) to the Non-ESOP Stockholders’
Representative an amount out of William H. Reno’s Escrow Account equal to his
share (based upon his Equity Holder Pro Rata Percentage) of the Initial Escrow
Distribution (as hereinafter defined), if any, (ii) to the Non-ESOP
Stockholders’ Representative an amount out of the Trust’s Escrow Account equal
to its share (based upon its Equity Holder Pro Rata Percentage) of the Initial
Escrow Distribution, if any; (iii) to the Non-ESOP Stockholders’ Representative
an amount out of the Shadow Stockholders’ Escrow Account equal to their share
(based upon their Equity Holder Pro Rata Percentage) of the Initial Escrow
Distribution, if any, less the applicable Tax withholdings with respect thereto,
which withholdings shall be paid to Federal for payment to the appropriate Tax
authorities, and (iv) to the ESOP Shareholder’s Representative an amount out of
the ESOP’s Escrow Account equal to its share (based upon its Equity Holder Pro
Rata Percentage) of the Initial Escrow Distribution, if any. For purposes of
this Agreement, the term “Initial Escrow Distribution” shall mean the Escrow
Payment (including any undistributed earnings received thereon) less the sum of:
(i) Six Million Two Hundred Fifty Thousand Dollars ($6,250,000), (ii) any
disbursements previously made from the Escrow Accounts to Parent or the Escrow
Agent, and (iii) an amount equal to the total of all then pending indemnity
claims by Parent Indemnitees.

(b)    Within ten (10) Business Days following the Survival Date, the Escrow
Agent shall, pursuant to the terms of the Escrow Agreement, deliver (i) to the
Non-ESOP Stockholders’ Representative an amount out of William H. Reno’s Escrow
Account equal to his share (based upon his Equity Holder Pro Rata Percentage) of
the Final Escrow Distribution (as hereinafter defined), if any; (ii) to the
Non-ESOP Stockholders’ Representative an amount out of

 

44



--------------------------------------------------------------------------------

the Trust’s Escrow Account equal to its share (based upon its Equity Holder Pro
Rata Percentage) of the Final Escrow Distribution, if any; (iii) to the Non-ESOP
Stockholders’ Representative an amount out of the Shadow Stockholders’ Escrow
Account equal to their share (based upon their Equity Holder Pro Rata
Percentage) of the Final Escrow Distribution, if any, less the applicable Tax
withholdings with respect thereto, which withholdings shall be paid to Federal
for payment to the appropriate Tax authorities, and (iv) to the ESOP
Shareholder’s Representative an amount out of the ESOP’s Escrow Account equal to
its share (based upon its Equity Holder Pro Rata Percentage) of the Final Escrow
Distribution, if any. For purposes of this Agreement, the term “Final Escrow
Distribution” shall mean the aggregate balance remaining in the Escrow Accounts
on the Survival Date less the sum of the total of all then pending and unpaid
indemnity claims by Parent. As any pending indemnity claims referenced in the
previous sentence are resolved, the Escrow Agent, after making any required
payments related to such claims, shall release and deliver to the Non-ESOP
Stockholders’ Representative and the ESOP Stockholder’s Representative, in
accordance with the same procedures used for distribution of the Final Escrow
Distribution, any amounts remaining from the amounts reserved for the released
claims

(c)    Prior to the payment of any funds from the Shadow Stockholders’ Escrow
Account to the Non-ESOP Stockholders’ Representative, the Non-ESOP Stockholders’
Representative and Federal shall agree upon the amount of Tax withholdings with
respect to any such payment and shall promptly execute and provide joint written
instructions to the Escrow Agent to pay the amount of such Tax withholdings to
Federal for payment to the applicable Tax authorities when the Escrow Agent
makes the payment to the Non-ESOP Stockholders’ Representative.

(d)    The Escrow Agent shall make all payments due the Non-ESOP Stockholders’
Representative pursuant to this Section 6.2.10 to an account designated by the
Non-ESOP Stockholders’ Representative. The Non-ESOP Shareholders’ Representative
shall be responsible for disbursing all payments received pursuant to this
Section 6.2.10 to the Non-ESOP Stockholders and the Shadow Stockholders in
accordance with their Equity Holders Pro Rata Percentage and the Flow of Funds
Memorandum. The Escrow Agent shall make all payments due the ESOP Stockholder’s
Representative pursuant to this Section 6.2.10 to an account designated by the
ESOP Stockholder’s Representative.

(e)    Any earnings on the funds in the Escrow Accounts, net of escrow expenses,
shall be paid to the Stockholders and Shadow Stockholders, and the Stockholders
and Shadow Stockholders shall be responsible for all Taxes on any such earnings.

6.2.11    Duty to Mitigate. Each party hereto agrees to use Commercially
Reasonable Efforts to mitigate any damages which form the basis of any claim for
indemnification under this Section 6.2. Except for claims against the
Stockholders arising under this Agreement, neither Parent or Federal shall
assert and shall cause WGI not to assert any claim against any Stockholder (in
their capacity as a stockholder of WGI), for or with respect to any matter
relating to WGI arising prior to the Closing.

6.2.12    Exclusive Remedy. From and after the Closing, the sole recourse and
exclusive remedy of Parent, Federal, WGI and the Stockholders against each other
arising out of

 

45



--------------------------------------------------------------------------------

this Agreement or any certificate delivered in connection with this Agreement,
or otherwise arising from the transactions contemplated hereby, shall be to
assert a claim for indemnification under the indemnification provisions of
Section 6.2.

6.2.13    Subrogation. Except to the extent of any insurance policy that
includes a waiver of subrogation, to the extent that an Indemnifying Party has
discharged any claim for indemnification hereunder, the Indemnifying Party shall
be subrogated to all rights of the Indemnified Party against any Person to the
extent of the Losses that relate to such claim. Any Indemnified Party shall,
upon written request by the Indemnifying Party following the discharge of such
claim, execute an instrument reasonably necessary to evidence such subrogation
rights.

6.2.14    Effect of Notice. None of WGI, the Stockholders, Federal or Parent
shall be deemed to have breached any representation, warranty, or covenant if
(i) the Stockholders’ Representative shall have notified Parent or Parent shall
have notified the Stockholders’ Representative, as the case may be, in writing,
on or prior to the Closing Date, of the breach of, or inaccuracy in, or of any
facts or circumstances constituting or resulting in the breach of, or inaccuracy
in, such representation, warranty or covenant and (ii) the party or parties
receiving such notice shall have waived in writing such breach or inaccuracy.

6.2.15    Bad Faith Estimate of Loss. In the event an Indemnified Party includes
in notice of a Third Party Claim pursuant to Section 6.2.3(a) or in a Direct
Claim Notice pursuant to Section 6.2.4(a) an estimate of the amount of such
claim that was not prepared by the Indemnified Party in good faith, the
Indemnifying Party shall be entitled to recover its reasonable expenses incurred
in defending or disputing such claim from the Indemnified Party.

6.3    Access and Information. WGI shall afford to Parent, Federal, and to a
reasonable number of their respective officers, employees, accountants, counsel
and other authorized representatives reasonable access, upon reasonable advance
telephone notice, during regular business hours, throughout the period prior to
the earlier of the Closing Date or the termination of this Agreement pursuant to
its terms, to WGI’s offices, properties, books and records, and WGI shall use
Commercially Reasonable Efforts to cause its representatives and independent
public accountants to furnish to Parent such additional financial and operating
data and other information as to its business, customers, vendors and properties
as Parent may from time to time reasonably request. Notwithstanding the
foregoing, all visits to any office of WGI will be coordinated and conducted so
as to not be disruptive to the operations of WGI and to preserve the
confidentiality of the transactions contemplated hereby.

6.4    Public Disclosure. Except as otherwise required by law, any press release
or other public disclosure of information regarding the transactions
contemplated hereby (including the existence of this Agreement) shall be
primarily in the control of Parent, provided that Parent shall afford WGI a
reasonable opportunity to review any such press releases or other public
disclosures prior to their dissemination and consult with WGI regarding the
contents thereof.

 

46



--------------------------------------------------------------------------------

6.5    Further Assurances.

6.5.1    Generally. Subject to terms and conditions herein provided and to the
fiduciary duties of the board of directors and officers or representatives of
any party, each of the parties agrees to use its Commercially Reasonable Efforts
to take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
hereby. In case at any time any further action, including, without limitation,
the obtaining of waivers and consents under any agreements, material contracts
or leases and the execution and delivery of any licenses or sublicenses for any
software, is necessary, proper or advisable to carry out the purposes of this
Agreement, the proper officers and directors or representatives of each party to
this Agreement are hereby directed and authorized to use Commercially Reasonable
Efforts to effectuate all required action.

6.5.2    Novation of Contracts. Each party agrees to use its Commercially
Reasonable Efforts to take all actions required to novate each WGI Government
Contract that may require novation under its terms or under applicable laws or
regulations, and further agrees to provide all documentation necessary to effect
each such novation, including, without limitation, all instruments,
certifications, requests, legal opinions, audited financial statements, and
other documents required by Part 42 of the Federal Acquisition Regulation to
effect a novation of any WGI Government Contract. In particular and without
limiting the generality of the foregoing, the Stockholders shall upon request
continue to communicate with responsible officers of the Government of the
United States from time to time as may be appropriate and permissible, to
request speedy action on any and all requests for consent to novation.

6.6    Certain Tax Matters.

6.6.1    Tax Periods Ending on or Before the Closing Date. The Stockholders
shall, at Federal’s expense, prepare, or cause to be prepared, and file or cause
to be filed (and Federal shall cooperate to the extent necessary in such
preparation and filing) all Tax Returns for WGI for all periods ending on or
prior to the Closing Date that are filed after the Closing Date. All such Tax
Returns shall be prepared in a manner consistent with the past practice of WGI
unless such past practice is contrary to applicable law. Such Tax Returns shall
be subject to the approval of Federal, not to be unreasonably withheld. To the
extent permitted by applicable law, each Stockholder shall include any income,
gain, loss, deduction or other tax items for such periods on the Stockholder’s
Tax Return in a manner consistent with the Schedule K-1s furnished by WGI to the
Stockholder for such periods. The Stockholders shall pay Federal for all Taxes
of WGI with respect to such periods within fifteen (15) days after payment by
Federal of such Taxes.

6.6.2    Tax Periods Beginning Before and Ending After the Closing Date.

(a)    Federal shall prepare or cause to be prepared and file or cause to be
filed, on a basis reasonably consistent with past practice, any Tax Returns of
WGI for Tax periods that begin before the Closing Date and end after the Closing
Date (collectively, the “Straddle Periods” and each a “Straddle Period”).
Federal shall permit the Stockholders’ Representatives to review and comment on
each such Tax Return described in the preceding

 

47



--------------------------------------------------------------------------------

sentence prior to filing, and Federal shall make all changes reasonably
requested by the Stockholders’ Representatives in good faith (unless Federal is
advised in writing by its independent outside accountants or attorneys that such
changes (i) are contrary to applicable Law, or (ii) will, or are likely to have
a material adverse effect on Federal or any of its Affiliates). Within fifteen
(15) days after the date on which Federal pays any Taxes of WGI with respect to
any Straddle Period, the Stockholders shall, to the extent such Taxes have not
been accrued or otherwise reserved for on the Closing Balance Sheet and included
in the calculation of Net Assets Adjustment to the Purchase Price, pay to
Federal the amount of such Taxes that relates to the portion of such Straddle
Period ending on the Closing Date (the “Pre-Closing Tax Period”). In the event
that the Stockholders for any reason fail to make the payment contemplated in
the previous sentence, then Federal may bring an indemnification claim under
Section 6.2 and, subject to the limitations contained in Section 6.2, the
Stockholders shall be jointly and severally liable for that payment

(b)    For purposes of this Agreement:

(i) In the case of any gross receipts, income, or similar Taxes that are payable
with respect to a Straddle Period, the portion of such Taxes allocable to
(A) the Pre-Closing Tax Period and (B) the portion of the Straddle Period
beginning on the day next succeeding the Closing Date (the “Post-Closing Tax
Period”) shall be determined on the basis of a deemed closing at the end of the
Closing Date of the books and records of WGI.

(ii) In the case of any Taxes (other than gross receipts, income, or similar
Taxes) that are payable with respect to a Straddle Period, the portion of such
Taxes allocable to the portion of the Straddle Period prior to the Closing Date
shall be equal to the product of all such Taxes multiplied by a fraction the
numerator of which is the number of days in the Straddle Period from the
commencement of the Straddle Period through and including the Closing Date and
the denominator of which is the number of days in the entire Straddle Period;
provided, however, that appropriate adjustments shall be made to reflect
specific events that can be identified and specifically allocated as occurring
on or prior to the Closing Date (in which case the Stockholders shall be
responsible for any Taxes related thereto) or occurring after the Closing Date
(in which case, Federal shall be responsible for any Taxes related thereto).

(c)    Federal shall be responsible for (A) any and all Taxes with respect to
the Pre-Closing Tax Period of any applicable Straddle Period to (but only to)
the extent such Taxes have been accrued or otherwise reserved for on the Closing
Balance Sheet and included in the calculation of Net Assets Adjustment to the
Purchase Price and (B) any Taxes with respect to the Post-Closing Tax Period of
the Straddle Periods.

6.6.3    Cooperation on Tax Matters.

(a)    Parent, Federal, WGI and the Stockholders shall cooperate fully, as and
to the extent reasonably requested by any party, in connection with the filing
of Tax Returns pursuant to this Section and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of

 

48



--------------------------------------------------------------------------------

records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. WGI and the Stockholders agree (i) to retain all
books and records with respect to Tax matters pertinent to WGI relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Federal or the
Stockholders’ Representatives, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (ii) to give the other party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if the other so requests, WGI or the Stockholders, as the case may be, shall
allow the other to take possession of such books and records.

(b)    Federal and the Stockholders further agree, upon request, to use their
Commercially Reasonable Efforts to obtain any certificate or other document from
any governmental authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated hereby).

(c)    Federal and the Stockholders further agree, upon request, to provide the
other party with all information that either party may be required to report
pursuant to section 6043 of the Code and all Treasury Department Regulations
promulgated thereunder.

6.6.4    Tax Sharing Agreements. All tax sharing agreements or similar
agreements with respect to or involving WGI shall be terminated as of the
Closing Date, and after the Closing Date, WGI shall not be bound thereby or have
any liability thereunder.

6.6.5    Certain Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred by the Stockholders in connection with this Agreement
(including any transfer or similar tax imposed by any governmental authority),
shall be paid by the Stockholders when due, and each Stockholder will, at his or
his own expense, file all necessary Tax Returns and other documentation with
respect to all such transfer, documentary, sales, use, stamp, registration and
other Taxes and fees, and, if required by applicable law, Federal will, and will
cause its affiliates to, join in the execution of any such Tax Returns and other
documentation.

6.6.6    Indemnification and Tax Contests. Federal’s and the Stockholders’
indemnification obligations with respect to the covenants in this Section 6.6
together with the procedures to be observed in connection with any Tax Contest
shall be governed by Section 6.2.

6.6.7    S Corporation Status. WGI and the Stockholders will not revoke WGI’s
election to be taxed as an S corporation within the meaning of Code sections
1361 and 1362. WGI and the Stockholders will not take or allow any action other
than the sale of WGI’s stock pursuant to this Agreement that would result in the
termination of WGI’s status as a validly electing S corporation within the
meaning of Code sections 1361 and 1362.

6.6.8    338(h)(10) Election. The Stockholders will join with Federal in making
an election under Section 338(h)(10) of the Code (the “338(h)(10) Election”)
with

 

49



--------------------------------------------------------------------------------

respect to WGI and any comparable election under state or local income tax law,
and the Stockholders shall cooperate in the completion and timely filing of such
elections in accordance with the provisions of Treasury Regulation
§1.338(h)(10)-1 (or any comparable provisions of state or local income tax law)
or any successor provision. Not less than three (3) Business Days prior to the
Closing Date, Federal shall deliver to the Stockholders’ Representatives a
completed copy of IRS Form 8023, which the Stockholders shall execute and
deliver to Federal at the Closing. The Stockholders shall include any income,
gain, loss, deduction, or other tax item resulting from the 338(h)(10) Election
on their Tax Returns to the extent required by applicable law. The Stockholders
shall pay to Federal the amount of any Tax imposed on WGI attributable to the
making of the 338(h)(10) Election, including (i) any Tax imposed under Code
section 1374, (ii) any tax imposed under Treas. Reg. section
1.338(h)(10)-1(e)(5), or (iii) any state, local or foreign Tax imposed on WGI’s
gain. Federal shall be responsible for filing the 338(h)(10) Election.

6.6.9    Allocation of Purchase Price. Within sixty (60) days after the Closing
Date, Federal shall deliver to the Stockholders’ Representatives completed
copies of IRS Form 8883 and required schedules thereto as well as any applicable
state or local forms (together with IRS Form 8023, the “338 Forms”). Federal and
the Stockholders’ Representatives shall act in good faith to (i) determine and
agree upon the amount of the aggregate deemed sales price (“ADSP”) (within the
meaning to Treas. Reg. §1.338(h)(10) 1(d)(3) and §1.338-4 and (ii) agree upon
the proper allocations (the “Allocations”) of the ADSP among the assets of WGI
in accordance with Treas. Reg. §1.338(h)(10)-1(d) (3), §1.338-6, and §1.338-7.
The allocation of the Purchase Price among the assets of WGI shall be made in
accordance with Code Section 338 and Treasury Regulations thereunder and any
comparable provisions of state or local Income Tax law in a manner consistent
with the Allocation Schedule attached hereto as Exhibit C (the “Allocation
Schedule”). Federal and Stockholders will, subject to the requirements of any
applicable tax law or election, file all Tax Returns and reports consistent with
the 338 Forms and the allocation provided in the Allocation Schedule. In
addition, the Closing cash payment plus assumed liabilities is agreed by the
parties to be paid in consideration of (a) all assets the Stockholders
transferred to Federal under this Agreement other than goodwill, up to the full
fair market value of such other assets, and (b) to the extent of any excess of
such payment over the fair market value of such other assets, to goodwill. All
post Closing payments including payments from the Escrow Accounts pursuant to
Section 6.4.10 and the Net Assets Adjustment to the Purchase Price in
Section 2.6 are agreed by the parties to be paid in consideration for goodwill
transferred.

6.7    Resignations. Each officer and member of the board of directors of WGI
shall tender their resignation as an officer and director of WGI effective as of
the Closing Date.

6.8    Antitrust Filings. As promptly as practicable after the execution of this
Agreement, WGI and Parent (i) shall use all Commercially Reasonable Efforts to
cooperate with one another in determining which filings are required to be made
by each party and which consents, approvals, permits or authorizations are
required to be obtained by each party from Governmental Authorities or other
third parties in connection with the consummation of the transaction (the
“Antitrust Filings”) and (ii) shall use all Commercially Reasonable Efforts to
assist the other party in timely making all such filings and timely seeking all
such consents, approvals, permits authorizations and waivers required to be made
and obtained by the other

 

50



--------------------------------------------------------------------------------

party. Without limiting the foregoing, each of the parties hereto shall (and
shall use all Commercially Reasonable Efforts to cause their affiliates,
directors, officers, employees, agents, attorneys, accountants and
representatives to) consult and fully cooperate with and provide assistance to
each other in seeking the termination of any waiting period under the HSR Act or
other merger notification laws, if applicable. Prior to making any application
to or filing with any Governmental Entity in connection with this Agreement,
each party shall provide the other party with drafts thereof (excluding any
confidential information included therein) and afford the other party a
reasonable opportunity to comment on such drafts. Each of WGI and Parent will
notify the other promptly upon the receipt of any comments from any Governmental
Entity in connection with any filing made pursuant hereto and of any request by
any Governmental Entity for amendments or supplements to the Antitrust Filings
or for additional information and will supply the other with copies of all
relevant correspondence between such party or any of its representatives and the
Governmental Entity, with respect to any Antitrust Filing (excluding any
confidential information included therein.

6.9    Supplemental Schedules. The Schedules are attached to this Agreement as
of the execution of this Agreement. On or prior to two (2) business days before
the Closing, WGI will provide to Parent replacement Schedules, updated and
revised as necessary from the version attached as of the execution of this
Agreement, excluding any Schedules that are made with respect to specific dates,
which are not required to be updated. No update or revision to any part of the
Schedules pursuant to this Section 6.9 shall (i) be deemed to cure any breach of
any representation or warranty that was inaccurate at the time it was made or
(ii) constitute a waiver by Parent of any condition set forth in this Agreement,
unless, in either case, Parent specifically agrees thereto in writing.

6.10    Stockholders’ Post-Closing Obligation. From the date of this Agreement
and continuing through and following the Closing, except as otherwise expressly
provided in this Agreement or in other agreements delivered in connection
herewith, the Stockholders shall, and shall use Commercially Reasonable Efforts
to cause their respective Affiliates, officers, agents, heirs, representatives,
successors and assigns, as applicable to, (a) maintain the confidentiality of,
(b) not use in any way that would reasonably be expected to be adverse to, or
have an adverse effect on, Parent or WGI, and (c) not divulge, to any Person
(other than their Representatives) all confidential or proprietary information
of WGI or Parent, except with the prior written consent of Parent (which consent
will not be unreasonably withheld, delayed or conditioned) or except as may
reasonably be necessary in connection with the performance enforcement and/or
defense of any indemnification obligations under this Agreement, to perform or
enforce any covenants under this Agreement, or except as may be required by Law;
provided, however, that the foregoing limitations shall not apply to information
that (i) otherwise becomes lawfully available to the Stockholders, or their
respective Affiliates, officers, agents, heirs, representatives, successors and
assigns after the Closing Date on a non-confidential basis from a third party
who is not under an obligation of confidentiality to Parent or WGI or (ii) is or
becomes generally available to the public without breach of this Agreement by
the Stockholders, or their respective Affiliates, officers agents and
representatives.

6.11    Termination of 401(k) Plan. WGI shall, at its expense, terminate the WGI
401(k) Plan prior to the Closing Date, by resolution adopted by the Board of
Directors of WGI, on terms acceptable to Parent; and shall simultaneously amend
the WGI 401(k) Plan to the extent

 

51



--------------------------------------------------------------------------------

necessary to comply with all applicable laws to the extent not previously
amended. Said termination shall provide that all participants in the WGI 401(k)
Plan shall be fully vested in their account balances under said Plan. WGI shall
further notify participants in the WGI 401(k) of its termination prior to the
Closing Date.

6.12    Termination of ESOP. Prior to the Closing, WGI’s board of directors
shall adopt resolutions, the form and substance of which are reasonably
satisfactory to Parent: (i) approving the termination of the ESOP, with such
termination effective immediately prior to and contingent on the Closing;
(ii) providing that, as of the Closing Date, all individuals with account
balances in the ESOP on the Closing Date shall have a 100% vested interest in
their account balances in such plan, (iii) providing that each ESOP
participant’s or beneficiary’s interest in the Escrow Account will be maintained
in a separate account under the plan (the “Special Account”) until such time as
the ESOP receives complete distribution of its interest in the Escrow Account
(or, if earlier, the date that the independent fiduciary determines that
maintaining the Special Account has ceased to be in the best interests of the
ESOP’s participants and beneficiaries); (iv) providing that upon complete
payment of all amounts due to the ESOP from the Escrow Account and the ESOP’s
receipt of a favorable determination letter from the IRS with respect to the
termination of the ESOP, the ESOP shall complete the distribution of all ESOP
assets in a lump sum cash distribution and the winding up of the plan’s affairs
in accordance with the terms of the ESOP and the determination letter; and
(v) providing that until complete payment of all amounts due to the ESOP from
the Escrow Account, the Escrow Agent shall invest the assets held in the Special
Account as the agent of the ESOP’s trustee. At the Closing, the Stockholders, at
WGI’s expense, shall deliver to Parent (i) a complete IRS Form 5310
determination letter application (completed to the reasonable satisfaction of
Parent’s legal counsel) that, at the Closing, shall be signed by WGI and mailed
to the IRS and (ii) all supporting documentation (reasonably satisfactory to
Parent’s legal counsel) relating to such IRS Form 5310. Following the Closing
and for so long as the Special Account exists, an independent trustee shall be
appointed for the ESOP (or any successor plan). The Stockholders, Parent and WGI
shall cooperate and take any all action reasonably necessary to facilitate the
termination and winding up of the ESOP, including the Closing Date filing of the
IRS determination letter request and adoption of any amendments necessary to
maintain the tax qualified status of the ESOP and the tax-exempt status of its
related trust. The ESOP will, to the maximum extent permitted by ERISA and the
ESOP plan documents, as determined by the ESOP trustee, pay all expenses
incurred with respect to the transactions contemplated by this Agreement, the
administration of the ESOP and the implementation of the termination of the
ESOP; and to the extent such expenses may not be paid by the ESOP, such expenses
will be paid by the Non-ESOP Stockholders to the extent that such expenses arise
out of any action, including any amendment, testing or other actions required in
order to obtain a favorable IRS determination letter relating to the termination
of the ESOP and the IRS form 5310 determination letter application.

6.13    Directors and Officers.

6.13.1    Indemnification by Parent. From and after the Closing Date, Parent
shall indemnify and hold harmless each present and former director and officer
of WGI, determined as of the Closing Date (the “Indemnified Persons”), against
any costs or expenses (including, without limitation, the advancement of
expenses and payment of reasonable attorneys’ fees), judgments, fines, losses,
claims, damages or liabilities incurred in connection

 

52



--------------------------------------------------------------------------------

with any claim, action, suit, proceeding or investigation, whether civil,
criminal, administrative or investigative, arising out of matters existing or
occurring at or prior to the Closing Date, whether asserted or claimed prior to,
at or after the Closing Date, arising in whole or in part out of or pertaining
to the fact that he or she was a director or officer of WGI or is or was serving
at the request of WGI as a director or officer of another corporation,
partnership, joint venture, trust, employee stock ownership plan (including,
without limitation, acting as trustee of the ESOP) or other enterprise,
including, without limitation, matters related to the negotiation, execution and
performance of this Agreement or consummation of the Transaction, to the fullest
extent which such Indemnified Persons would be entitled under WGI’s Certificate
of Incorporation and Bylaws or under applicable law.

6.13.2    Insurance. Prior to the Closing Date, Parent shall cause the persons
serving as directors and officers of WGI immediately prior to the Closing Date
to be covered by the directors’ and officers’ liability insurance policy
maintained by WGI for a period of six (6) years after the Closing Date (provided
that Parent may substitute therefor policies from an insurer of at least
equivalent financial strength of at least the same coverage and amounts
containing terms and conditions which are in the aggregate not materially less
advantageous than such policy or single premium tail coverage with policy limits
equal to WGI’s existing coverage limits) with respect to acts or omissions
occurring prior to or on the Closing Date which were committed by such directors
and officers in their capacities as such, provided that in no event shall Parent
be required to expend for any one year an amount in excess of 200% of the annual
premium currently paid by WGI for such insurance (the “Insurance Amount”), and
further provided that if Parent is unable to maintain or obtain the insurance
called for by this Section 6.13.2, Parent shall, in consultation with the
Stockholders’ Representatives, use its reasonable best efforts to obtain the
most advantageous coverage as is available for the Insurance Amount.

6.14    Payment of ESOP Loans. Immediately upon the ESOP’s receipt of its share
of the Direct Payment, the ESOP shall repay all outstanding principal and
accrued interest on all ESOP loans.

Article 7

Conditions Precedent

7.1    Conditions Precedent to the Obligations of Each Party. The obligations of
the parties hereto to effect the Transaction shall be subject to the fulfillment
at or prior to the Closing of the following conditions, any of which conditions
may be waived in writing prior to Closing by the party for whose benefit such
condition is imposed:

7.1.1    No Illegality. There shall not have been any action taken, and no
statute, rule or regulation shall have been enacted, by any state, federal or
other (including foreign) government agency since the date of this Agreement
that would prohibit or materially restrict the Transaction or any other material
transaction contemplated hereby.

7.1.2    HSR Act. The waiting period (and any extension thereof) applicable to
the Transaction under the HSR Act and any other merger notification law shall
have been terminated or shall have expired.

 

53



--------------------------------------------------------------------------------

7.1.3    Government Consents. Other than contract novations referenced in
Section 6.5.2 hereof, all filings with and notifications to, and all approvals
and authorizations of, third parties (including, without limitation,
Governmental Entities) required for the consummation of the Transaction and the
other material transactions contemplated hereby shall have been made or obtained
and all such approvals and authorizations obtained shall be effective and shall
not have been suspended, revoked or stayed by action of any Governmental Entity.

7.1.4    No Injunction. No injunction or restraining or other order issued by a
court of competent jurisdiction that prohibits or materially restricts the
consummation of the Transaction contemplated hereby shall be in effect (each
party agreeing to use all Commercially Reasonable Efforts to have any injunction
or other order immediately lifted), and no action or proceeding shall have been
commenced or threatened in writing seeking any injunction or restraining or
other order that seeks to prohibit, restrain, invalidate or set aside
consummation of the transactions contemplated hereby.

7.1.5    Escrow Agreement. Each of the parties hereto, together with the Escrow
Agent, shall have entered into the Escrow Agreement.

7.1.6    Flow of Funds Memorandum. Parent and the Stockholders’ Representatives
shall have executed and delivered the Flow of Funds Memorandum.

7.2    Conditions Precedent to Obligation of Parent and Federal to Consummate
the Transaction. The obligation of Parent and Federal to consummate the
Transaction shall be subject to the fulfillment at or prior to the Closing of
the following additional conditions, any of which conditions may be waived in
writing by Parent or Federal prior to Closing:

7.2.1    Representations and Warranties. The representations and warranties of
WGI contained in Article 3 of this Agreement shall be true and correct in all
material respects on and as of the Closing Date, except for changes contemplated
by this Agreement and except for those representations and warranties which
address matters only as of a particular date (which shall remain true and
correct as of such date), with the same force and effect as if made on and as of
the Closing Date, except, in all such cases, for such breaches, inaccuracies or
omissions of such representations and warranties which have neither had, nor
reasonably would be expected to have, an WGI Material Adverse Effect (it being
understood that, for purposes of determining the accuracy of such
representations and warranties, any update of or modification to the Schedules
made after execution of this Agreement, including the Updated Schedules, shall
be disregarded); and WGI and the Stockholders shall have delivered to Parent a
certificate to that effect, dated the Closing Date and signed on behalf of WGI
by the President and Chief Financial Officer of WGI and signed by each
Stockholder on his or its own behalf.

7.2.2    Agreements and Covenants. WGI shall have performed in all material
respects all of its agreements and covenants set forth herein that are required
to be performed at or prior to the Closing Date; and WGI and the Stockholders
shall have delivered to Parent a certificate to that effect, dated as of the
Closing Date and signed on behalf of WGI by the President and Chief Financial
Officer of and signed by each Stockholder on his or its own behalf.

 

54



--------------------------------------------------------------------------------

7.2.3    Legal Opinion. Parent and Federal shall have received an opinion from
Patton Boggs LLP, counsel to WGI, in substantially the form attached hereto as
Exhibit D.

7.2.4    Closing Documents. WGI and the Stockholders shall have delivered to
Parent the closing certificate described hereafter in this paragraph and such
closing documents as the Parent shall reasonably request (other than additional
opinions of counsel), including a good standing certificate from Delaware with
respect to WGI. The closing certificate, dated as of the Closing Date, duly
executed by WGI’s President, Treasurer, and Secretary, shall certify as to
(a) the signing authority, incumbency and specimen signature of the signatories
of this Agreement and other documents signed on behalf of WGI in connection
herewith, (b) the resolutions adopted by the board of directors of WGI
authorizing and approving the execution, delivery and performance of this
Agreement and the other documents executed in connection herewith and the
consummation of the transactions contemplated hereby and thereby and state that
such resolutions have not been modified, amended, revoked or rescinded and
remain in full force and effect, and (c) the charter documents and by-laws of
WGI.

7.2.5    Third Party Consents. All third party consents or approvals listed in
Schedule 7.2.5 hereto shall have been obtained by WGI and shall be effective and
shall not have been suspended, revoked, or stayed by action of any such third
party.

7.2.6    No Severance Obligations. Except as described in Section 7.3.5, WGI
(and Parent and Federal) shall not be subject to any severance agreements or
other obligations, in each case, triggered solely by the transactions
contemplated hereby.

7.2.7    Updated Employee List. WGI shall have delivered to Federal a list dated
as of the Closing Date containing the name of each person then employed by WGI
and each such employee’s position and annual salary.

7.2.8    Consulting, Non-Compete, Non-Solicitation, and Non-Disturbance
Agreement.

(a)    The Consulting, Non-Compete, Non-Solicitation and Non-Disturbance
Agreement, in the form attached hereto as Exhibit E (the “Stockholder Consulting
Agreement”), entered into by and between William H. Reno and Parent, dated as of
the date hereof and executed simultaneously herewith, shall be in full force and
effect and shall not have been amended or rescinded as of the Closing Date. Each
of Parent and the Stockholders agrees that no portion of the Purchase Price
shall be allocated for Tax purposes to the Stockholder Consulting Agreement.

(b)    The written non-compete, non-solicitation and non-disturbance agreement,
in the form attached hereto as Exhibit F , entered into by and between Parent
and Hank L. Kinnison, dated as of the date hereof and executed simultaneously
herewith, shall be in full force and effect and shall not have been amended or
rescinded as of the Closing Date.

7.2.9    Employment Offers. Hank L. Kinnison, Janice M. Lynch, Bryan Stanford,
Randy Sullivan and John N. Turner and a minimum of 90% of all full time direct
billable employees of WGI as of the date hereof shall have accepted employment
offers from

 

55



--------------------------------------------------------------------------------

Parent and will have executed all standard agreements required of new Parent
employees, copies of which are attached hereto as Exhibit G.

7.2.10    Updated Independent Contractor List. WGI shall have delivered to
Federal a list dated as of the Closing Date containing (i) the name of every
individual performing, as an independent contractor to WGI, services in support
of the requirements of any WGI Government Contract or other agreement with a
customer of WGI, (ii) the WGI Government Contract or other WGI customer
agreement in support of which such individual is performing services, and
(iii) a description, the date and the term of WGI’s agreement with such
individual for such services.

7.2.11    Independent Contractors. Not more than fifteen percent (15%) of the
individuals, who are performing, as independent contractors to WGI, services in
support of the requirements of any WGI Government Contract or other agreement
with a customer of WGI as of the date hereof and whose services continue to be
required by such customer as of the Closing Date, shall have terminated (or
provided notice terminating) their agreements with WGI to provide such services
or otherwise have ceased (or provided notice of their intent to cease) providing
such services.

7.2.12    Material Adverse Effect. Since the date of this Agreement, WGI shall
not have suffered an WGI Material Adverse Effect.

7.2.13    No Outstanding Options, Warrants, etc. There shall be no outstanding
subscriptions, options, warrants, conversion rights or other rights, securities,
agreements or commitments obligating WGI to issue, sell or otherwise dispose of
shares of its capital stock, or any securities or obligations convertible into,
or exercisable or exchangeable for, any shares of its capital stock.

7.2.14    Resignation of Officers and Directors. WGI shall have delivered to
Federal written resignations, dated as of the Closing Date, of all of the
officers and directors of WGI.

7.2.15    Termination of Credit Facilities. WGI shall have delivered evidence
satisfactory to Federal that all amounts outstanding under any credit or loan
agreements between WGI and Bank of America and related agreements and notes have
been paid in full or will be paid in full from proceeds of the Transaction and
that documentation providing for the release of all Liens on WGI’s assets is
available for filing immediately after the Closing.

7.2.16    Release of Liens. WGI shall have delivered evidence satisfactory to
Federal that all liens on WGI’s assets (other than Permitted Encumbrances) and
the Shares have been released or terminated, as the case may be.

7.2.17    Certificate as to Certain Tax Matters. WGI shall have delivered to
Federal statements, substantially in the form attached hereto as Exhibit H, that
meet the requirements of Sections 1.1445-2(c)(3) and 1.897-2(h) of the Treasury
Regulations and certify that WGI is not and has not been a United States real
property holding corporation (as defined in Section 897(c)(2) of the Code)
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

 

56



--------------------------------------------------------------------------------

7.2.18    IRS Form 8023. WGI shall have delivered to Federal a properly
completed and executed IRS Form 8023 as required by Section 6.6.8.

7.2.19    ESOP. Parent shall have received:

(a)    an opinion, dated as of the Closing Date, issued to the ESOP by a
financial advisor to the ESOP that the transactions contemplated by this
Agreement are fair to the ESOP from a financial point of view;

(b)    a legal opinion of McDermott, Will and Emery, counsel to the ESOP, dated
as of the Closing Date, substantially in the form of Exhibit I attached hereto;

(c)    evidence reasonably satisfactory to Parent as to the authority of the
ESOP’s fiduciary(ies) to sell the Shares held by the ESOP pursuant to the terms
of this Agreement;

(d)    calculations and supporting documentation reasonably satisfactory to
Parent evidencing compliance with Code Section 409(p) for each year during which
Code Section 409(p) has been applicable to the ESOP;

(e)    evidence reasonably satisfactory to Parent as to the Closing Date
principal balance and accrued interest on any ESOP loan; and

(f)    an estimated Closing Balance Sheet, prepared by WGI in accordance with
GAAP consistently applied with the past practices of WGI, showing an estimate of
the Net Assets so that Parent may estimate the ESOP Stockholder’s share of any
potential positive Net Assets Adjustment and deposit such estimated amount into
escrow to fund the payment of any positive Net Assets Adjustment pursuant to
Section 2.6.5.

7.2.20    Shadow Stockholder Releases. Each of the Shadow Stockholders shall
have executed and delivered to Parent a Shadow Stock Release and Termination
Agreement (the “Shadow Stockholder Releases”) in the form attached hereto as
Exhibit J.

7.3    Conditions to Obligations of WGI and the Stockholders to Consummate the
Transaction. The obligation of WGI and the Stockholders to consummate the
Transaction shall be subject to the fulfillment at or prior to the Closing of
the following additional conditions, any of which may be waived in writing by
WGI or the Stockholders’ Representatives prior to Closing:

7.3.1    Representations and Warranties. The representations and warranties of
Parent and Federal contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, except for changes contemplated
by this Agreement and except for those representations and warranties which
address matters only as of a particular date (which shall remain true and
correct as of such date), with the same force and effect as if made on and as of
the Closing Date, and Parent shall have delivered to WGI a certificate to that
effect, dated the date of the Closing and signed on behalf of Parent by its
President and Chief Financial Officer.

 

57



--------------------------------------------------------------------------------

7.3.2    Agreements and Covenants. Parent and Federal shall have performed in
all material respects all of their agreements and covenants set forth herein
that are required to be performed at or prior to the Closing Date; and Parent
shall have delivered to WGI a certificate to that effect, dated as of the
Closing Date and signed on behalf of Parent by its President and Chief Financial
Officer.

7.3.3    Closing Documents. Parent and Federal shall have delivered to WGI
closing certificates of Parent and Federal and such other closing documents as
WGI shall reasonably request (other than additional opinions of counsel). Each
of the closing certificates of Parent and Federal, dated as of the Closing Date,
duly executed by the secretary of Parent and Federal, respectively, shall
certify as to (a) the signing authority, incumbency and specimen signature of
the signatories of this Agreement and other documents signed on behalf of Parent
and Federal in connection herewith, (b) the resolutions adopted by the board of
directors of Parent and Federal authorizing and approving the execution,
delivery and performance of this Agreement and the other documents executed in
connection herewith and the consummation of the transactions contemplated hereby
and thereby and state that such resolutions have not been modified, amended,
revoked or rescinded and remain in full force and effect, and (c) the
Certificate of Incorporation and By-Laws of Parent and Certificate of
Incorporation and By-Laws of Federal as currently in effect.

7.3.4    Payment of Purchase Price. Parent shall have tendered the Direct
Payment pursuant to the provisions of Section 2.2.2 hereof and shall have
delivered the Escrow Payment to the Escrow Agent pursuant to the provisions of
Section 2.2.3 hereof.

7.3.5    Employment or Severance Arrangements.

(a)    Federal shall have paid an amount equal to nine (9) months of Paul
Roche’s current base salary to WGI, which amount, less applicable withholding
taxes, WGI shall pay to him within three (3) Business Days of the Closing,
provided that prior to the Closing he shall have entered into an agreement with
WGI, in a form reasonably satisfactory to Federal, containing (i) nine (9) month
post-employment non-compete and non-solicitation covenants and (ii) his
agreement to provide up to forty (40) hours of post-Closing transition support
for the Transaction.

(b)    Federal shall have entered into a mutually acceptable agreement with each
of Bryan Stanford, Randy Sullivan, Hank Kinnison, John Turner, Christy Samuels
and Jan Lynch, which agreement shall provide for a severance payment of an
amount equal to six (6) months of such person’s post-Closing base salary if such
person’s post-Closing employment by WGI or Federal is terminated by WGI or
Federal within six (6) months after the Closing without “cause” as defined in
paragraph 3027 of Patent’s Personnel Policies, entitled “Employee Terminations,”
version 1.2, dated August 8, 2006.

(c)    Federal shall have paid an amount equal to six (6) months of David T.
Fee’s current base salary to WGI, which amount, less applicable withholding
taxes, WGI shall pay to him within three (3) Business Days of the Closing,
provided that prior to the Closing he shall have entered into an agreement with
WGI, in a form reasonably satisfactory to Federal, containing (i) twelve
(12) month post-employment non-compete and non-solicitation covenants

 

58



--------------------------------------------------------------------------------

and (ii) his agreement to provide up to forty (40) hours of post-Closing
transition support for the Transaction.

Article 8

Survival of Representations

8.1    WGI’s and the Stockholders’ Representations. Except for the Surviving
Representations, the representations and warranties of the Stockholders and WGI
on the one hand, and Parent, on the other hand, in this Agreement or in any
certificate or document delivered on or before the Closing Date shall survive
any due diligence investigation by or on behalf of the parties hereto and the
Closing and shall remain effective until eighteen (18) months after the Closing
Date (the “Survival Date”). After the expiration of such period, such
representations and warranties shall expire and be of no further force and
effect except to the extent that a claim or claims shall have been asserted by
Parent or the Stockholders, as the case may be, with respect thereto on or
before the expiration of such period, provided however the following
representations and warranties shall survive the Survival Date until the date
specified below. Claims for indemnification based on breaches of representations
and warranties in Section 3.2 (Capital Stock), Section 3.10 (Taxes),
Section 3.11 (Employee Benefits), Section 3.13 (Environmental), and
Section 3.24.8 (DCAA Audits) (collectively the “Surviving Representations”)
shall survive the Survival Date and remain effective until the fifth (5th) year
anniversary of the Closing Date and thereafter shall be of no further force and
effect, and claims for indemnification based on breaches of the Surviving
Representations may be made up to and including such date. In addition, claims
for indemnification arising under Section 6.2.2(a)(iii) may be made up to and
including the fifth (5th) year anniversary of the Closing Date.

8.2    Covenants. The parties acknowledge and agree that the covenants contained
in this Agreement, including, but not limited to the covenants contained in
Section 6.13 above, shall survive Closing and are unaffected by Section 8.1.

Article 9

Other Provisions

9.1    Termination.

9.1.1    Termination Events. This Agreement may be terminated and the
Transaction abandoned at any time prior to the Closing Date:

(a)    by mutual written consent of Parent and WGI;

(b)    by Parent if there has been a material breach of any representation,
warranty, covenant or agreement contained in this Agreement on the part of WGI
or any Stockholder and such breach has not been cured within ten (10) Business
Days after written notice to WGI (provided, that neither Parent nor Federal is
in material breach of the terms of this Agreement, and provided further, that no
cure period shall be required for a breach which by its nature cannot be cured)
such that the conditions set forth in Section 7.2.1 or Section 7.2.2 hereof, as
the case may be, will not be satisfied;

 

59



--------------------------------------------------------------------------------

(c)    by WGI, if there has been a material breach of any representation,
warranty, covenant or agreement contained in this Agreement on the part of
Parent or Federal and such breach has not been cured within ten (10) Business
Days after written notice to Parent (provided, that WGI is not in material
breach of the terms of this Agreement, and provided further, that no cure period
shall be required for a breach which by its nature cannot be cured) such that
the conditions set forth in Section 7.3.1 or Section 7.3.2 hereof, as the case
may be, will not be satisfied;

(d)    by any party hereto if: (i) there shall be a final, non-appealable order
of a federal or state court in effect preventing consummation of the
Transaction; or (ii) there shall be any final action taken, or any statute,
rule, regulation or order enacted, promulgated or issued or deemed applicable to
the Transaction by any Governmental Entity which would make consummation of the
Transaction illegal or which would prohibit Parent’s or Federal’s ownership or
operation of all or a material portion of the stock or assets of WGI, or compel
Parent or Federal to dispose of or hold separate all or a material portion of
the business or assets of WGI or Parent or Federal as a result of the
Transaction; or

(e)    by any party hereto if the Transaction shall not have been consummated on
or before July 1, 2007 , provided that the right to terminate this Agreement
under this Section 9.1(h) shall not be available to any party whose failure to
fulfill any material obligation under this Agreement has been the cause of, or
resulted in, the failure of the Closing Date to occur on or before such date.

9.1.2    Procedure and Effect of Termination. In the event of the termination of
this Agreement and the abandonment of the Transaction, written notice thereof
shall be given by a terminating party to the other parties, and this Agreement
shall terminate and the Transaction shall be abandoned without further action by
the Stockholders or Parent. If this Agreement is terminated pursuant to
Section 9.1.1:

(a)    Parent shall upon written request from the Stockholders return all
documents, work papers and other materials (and all copies thereof) obtained
from the Stockholders or WGI relating to the Transaction, whether so obtained
before or after the execution hereof, to the party furnishing the same;

(b)    At the option of the Stockholders, all filings, applications and other
submissions made pursuant to the provision of this Agreement shall, to the
extent practicable, be withdrawn from the agency or other Person to which made;

(c)    The obligations provided for in this Section 9.1.2 and Section 6.1
(Expenses) shall survive any such termination of this Agreement; and

(d)    Notwithstanding anything in this Agreement to the contrary but subject to
the limitations of liability set forth in this Agreement, the termination of
this Agreement shall not relieve any party from liability for breach of this
Agreement.

9.2    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered by hand sent via a reputable
nationwide courier service or mailed by registered or certified mail (return
receipt requested) to the parties at the following

 

60



--------------------------------------------------------------------------------

addresses (or at such other address for a party as shall be specified by like
notice) and shall be deemed given on the date on which so hand-delivered or on
the third (3rd) Business Day following the date on which so mailed or sent:

To Parent and Federal:

CACI International Inc

1100 North Glebe Road

Arlington, VA 22201

Attention: Dr. J. P. London, Chairman

with copies to:

CACI International Inc

1100 North Glebe Road

Arlington, VA 22201

Attention: Larry White, Office of the General Counsel

and

Squire, Sanders & Dempsey L.L.P.

8000 Towers Crescent Drive, 14th Floor

Tysons Corner, VA 22182-2700

Attention: Robert E. Gregg

To WGI:

The Wexford Group International, Inc.

8618 Westwood Center Drive, Suite 200

Vienna, VA 22182

Attention: William H. Reno, President and CEO

with a copy to:

Patton Boggs LLP

2550 M Street, NW

Washington, D.C. 20037-1350

Attention: Geoffrey G. Davis

To the Non-ESOP Stockholders’ Representative:

William H. Reno

2706 So. Ives Street

Arlington, VA 22202

 

61



--------------------------------------------------------------------------------

To the ESOP Stockholders’ Representative:

Bryan Stanford

22482 Forest Manor Drive

Ashburn, VA 20148

9.3    Disclosure Schedules. Each Schedule delivered pursuant to the terms of
this Agreement shall be in writing and shall constitute a part of this
Agreement, although the Schedules need not be attached to each copy of this
Agreement. Any fact or item that is disclosed on any Schedule to this Agreement
in such a way as to make its relevance or applicability to information called
for by another Schedule or other Schedules to this Agreement readily apparent
shall be deemed to be disclosed on such other Schedule or Schedules, as the case
may be, notwithstanding the omission of a reference or cross-reference thereto
or the absence of a qualification of any representation and warranty by
reference to a Schedule.

9.4    Effect of Waiver of Consent. No waiver or consent, express or implied, by
any person to or of any breach or default by any party in the performance by
such party of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such party of the same or any other obligations of such party hereunder. No
single or partial exercise of any right or power, or any abandonment or
discontinuance of steps to enforce any right or power, shall preclude any other
or further exercise thereof or the exercise of any other right or power. Failure
on the part of a party to complain of any act of any party or to declare any
party in default, irrespective of how long such failure continues, shall not
constitute a waiver by such person of its rights hereunder until the applicable
statute of limitation period has run.

9.5    Entire Agreement. Unless otherwise herein specifically provided, this
Agreement, that certain side letter of even date herewith among WGI, Parent and
the Stockholders’ Representatives and the documents and instruments and other
agreements among the parties hereto as contemplated by or referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof,
including the Letter of Intent. Each party hereto acknowledges that, in entering
this Agreement and completing the transactions contemplated hereby, such party
is not relying on any representation, warranty, covenant or agreement not
expressly stated in this Agreement or in the agreements among the parties
contemplated by or referred to herein.

9.6    Amendment. Neither this Agreement nor any of the terms hereof may be
terminated, amended, supplemented or modified orally, but only by an instrument
in writing signed by the party against which the enforcement of the termination,
amendment, supplement, or modification shall be sought.

9.7    Assignability. This Agreement is not intended to confer upon any Person
other than the parties hereto any rights or remedies hereunder, except as
otherwise expressly provided herein. Neither this Agreement nor any of the
rights and obligations of the parties hereunder shall be assigned or delegated,
whether by operation of law or otherwise, without the written consent of all
parties hereto.

 

62



--------------------------------------------------------------------------------

9.8    Parties in Interest; Limitation on Rights of Others. The terms of this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective legal representatives, successors and assigns. Nothing in
this Agreement, whether express or implied, shall be construed to give any
person (other than the parties hereto and their respective legal
representatives, successors and assigns, the Indemnified Persons pursuant to
Section 6.13 and as expressly provided herein) any legal or equitable right,
remedy or claim under or in respect of this Agreement or any covenants,
conditions or provisions contained herein, as a third party beneficiary or
otherwise. Furthermore, nothing in this Agreement, whether express or implied,
shall either (i) constitute an amendment to any Plan or to any other employee
benefit plan or (ii) constitute the creation of a new employee benefit plan by
either WGI, Parent or any of their Affiliates.

9.9    No Other Duties. The only duties and obligations of the parties are as
specifically set forth in this Agreement, and no other duties or obligations
shall be implied in fact, law or equity, or under any principle of fiduciary
obligation.

9.10    Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, each of which shall remain in full force and
effect.

9.11    Time of Essence. With regard to all time periods set forth or referred
to in this Agreement, time is of the essence.

9.12    Specific Performance. The parties hereto acknowledge that damages alone
may not adequately compensate a party for violation by another party of this
Agreement. Accordingly, in addition to all other remedies that may be available
hereunder or under applicable law, any party shall have the right to any
equitable relief that may be appropriate to remedy a breach or threatened breach
by any other party hereunder, including the right to enforce specifically the
terms of this Agreement by obtaining injunctive relief in respect of any
violation or non-performance hereof.

9.13    Governing Law; Venue. This Agreement shall take effect and shall be
construed as a contract under the laws of the Commonwealth of Virginia, without
regard to its conflict of law principles. If any legal proceeding or other legal
action relating to this Agreement is brought or otherwise initiated, the venue
therefor shall be in Fairfax County, Virginia, which shall be deemed to be a
convenient forum. The parties hereto hereby expressly and irrevocably consent
and submit to the jurisdiction of the courts in Fairfax County, Virginia.

9.14    Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF EITHER PARTY IN CONNECTION WITH SUCH AGREEMENTS.

 

63



--------------------------------------------------------------------------------

9.15    Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute one and the same agreement.

[Remainder of page intentionally left blank]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
under seal as of the date first above written.

 

CACI International Inc By:   /S/    THOMAS A. MUTRYN                   Thomas A.
Mutryn, Chief Financial Officer

 

 

CACI, INC.-FEDERAL By:   /S/    THOMAS A. MUTRYN                   Thomas A.
Mutryn, Chief Financial Officer

 

 

The Wexford Group International, Inc. By:   /S/    WILLIAM H.
RENO                   William H. Reno, President and CEO

 

 

  /S/    WILLIAM H. RENO                   William H. Reno, as the Non-ESOP
Stockholders’ Representative

 

 

  /S/    BRYAN STANFORD                   Bryan Stanford, as the ESOP
Stockholder’s Representative

 

 

  /S/    WILLIAM H. RENO                   William H. Reno, individually

 

 

The Reno Family Dynasty Trust By:   /S/    LUANN F. RENO                   LuAnn
F. Reno, Trustee

 

65



--------------------------------------------------------------------------------

The Wexford Group International, Inc. Employee     Stock Ownership Plan By:  
/S/    BRYAN STANFORD                   Bryan Stanford, Trustee

 

66